Exhibit 10.5

EXECUTION COPY

 

 

AMENDED AND RESTATED

CREDIT AGREEMENT

Dated as of December 17, 2008

Among

CONSTELLATION ENERGY GROUP, INC.,

as Borrower

THE LENDERS NAMED HEREIN

and

THE ROYAL BANK OF SCOTLAND PLC,

as Administrative Agent

 

 

RBS SECURITIES CORPORATION

d/b/a RBS GREENWICH CAPITAL

and

UBS SECURITIES LLC

Co-Lead Arrangers and Co-Book Managers

and

UBS SECURITIES LLC

Syndication Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS; CONSTRUCTION

   1   Section 1.01. Defined Terms.    1   Section 1.02. Terms Generally.    18
  Section 1.03. Time.    19 ARTICLE II THE ADVANCES    19   Section 2.01. Making
the Advances.    19   Section 2.02. The Advances.    19   Section 2.03.
Borrowing and Conversion Procedures.    20   Section 2.04. Fees    21  
Section 2.05. Repayment of Advances; Evidence of Indebtedness.    22  
Section 2.06. Interest.    23   Section 2.07. Default Interest.    23  
Section 2.08. Alternate Rate of Interest.    24   Section 2.09. Termination and
Reduction of Commitments; Commitment Increase.    24   Section 2.10. Prepayment.
   25   Section 2.11. Reserve Requirements; Change in Circumstances.    26  
Section 2.12. Change in Legality.    27   Section 2.13. Pro Rata Treatment.   
28   Section 2.14. Sharing of Setoffs.    28   Section 2.15. Payments.    29  
Section 2.16. Taxes.    29   Section 2.17. Assignment of Commitments Under
Certain Circumstances.    32 ARTICLE III CONDITIONS PRECEDENT    32  
Section 3.01. Conditions Precedent to Effectiveness of this Agreement.    32  
Section 3.02. Conditions Precedent to Each Borrowing.    34   Section 3.03.
Reliance on Certificates.    34 ARTICLE IV REPRESENTATIONS AND WARRANTIES    34
  Section 4.01. Representations and Warranties of the Borrower.    34 ARTICLE V
COVENANTS OF THE BORROWER    37   Section 5.01. Affirmative Covenants.    37  
Section 5.02. Negative Covenants.    39   Section 5.03. Reporting Requirements.
   43   Section 5.04. Specified Indebtedness to Capitalization.    45  
Section 5.05. Consolidated EBITDA to Consolidated Interest Expense.    45
ARTICLE VI EVENTS OF DEFAULT    45   Section 6.01. Events of Default.    45  
Section 6.02. Remedies.    47

 

-i-



--------------------------------------------------------------------------------

ARTICLE VII THE ADMINISTRATIVE AGENT    47   Section 7.01. Authorization and
Action.    47   Section 7.02. Agent’s Reliance, Etc.    48   Section 7.03.
Discretionary Action.    49   Section 7.04. Successor Agent.    49   Section
7.05. RBS and Affiliates.    49   Section 7.06. Indemnification.    49   Section
7.07. Bank Credit Decision.    50   Section 7.08. Relationship with Lenders.   
50   Section 7.09. Syndication Agent and Arrangers.    50 ARTICLE VIII
MISCELLANEOUS    50   Section 8.01. Notices.    50   Section 8.02. Survival of
Agreement.    51   Section 8.03. Binding Effect.    51   Section 8.04.
Successors and Assigns.    51   Section 8.05. Expenses; Indemnity.    54  
Section 8.06. Right of Setoff.    56   Section 8.07. Applicable Law.    56  
Section 8.08. Waivers; Amendment.    56   Section 8.09. ENTIRE AGREEMENT.    57
  Section 8.10. Severability.    57   Section 8.11. Counterparts/Telecopy.    58
  Section 8.12. Headings.    58   Section 8.13. Jurisdiction; Venue; Waiver of
Jury Trial.    58   Section 8.14. Electronic Communications.    59   Section
8.15. Confidentiality.    60   Section 8.16. EDFI Transactions.    61

SCHEDULES AND EXHIBITS

 

Schedule I    —    Schedule of Lenders Schedule II    —    Collateral Assets
Schedule III    —    EDFI Transaction Documents Exhibit A    —    Form of
Assignment and Acceptance Exhibit B    —    Form of Borrowing Request Exhibit C
   —    Form of Notice of Conversion Exhibit D    —    Form of Compliance
Certificate Exhibit E    —    Form of Solvency Certificate

 

-ii-



--------------------------------------------------------------------------------

This AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of
December 17, 2008, is entered into among CONSTELLATION ENERGY GROUP, INC., a
Maryland corporation (the “Borrower”), the lenders listed in Schedule I
(together with their successors and assigns, the “Lenders”) and THE ROYAL BANK
OF SCOTLAND PLC (“RBS”), as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”).

PRELIMINARY STATEMENT

WHEREAS, the Borrower has previously entered into the $1,230,000,000 Credit
Agreement, dated as of November 13, 2008 (the “Existing Credit Agreement”),
among the Borrower, the lenders named therein and RBS, as administrative agent;

WHEREAS, the Borrower has requested that the Lenders that are parties to the
Existing Credit Agreement amend and restate the Existing Credit Agreement on the
terms and conditions hereinafter set forth;

NOW THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, and subject to the satisfaction of the conditions
precedent set forth in Section 3.01, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS; CONSTRUCTION

Section 1.01. Defined Terms.

As used in this Agreement, terms not defined in the lead paragraph or preamble
shall have the meanings specified below:

“Administrative Agent” shall have the meaning given such term in the preamble
hereto.

“Advance” shall mean a Eurodollar Advance or Base Rate Advance.

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly or indirectly controls or is controlled by or is under
common control with the Person specified. For this purpose, “control” of a
Person means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through ownership of voting shares, by contract or otherwise.

“Applicable Lending Office” shall mean, with respect to each Lender, such
Lender’s Domestic Lending Office in the case of a Base Rate Advance, and such
Lender’s Eurodollar Lending Office in the case of a Eurodollar Advance.

“Applicable Margin” shall mean, with respect to any Type of Advance, at all
times during which any Applicable Rating Level set forth below is in effect, the
rate per annum set forth below for such Type of Advance next to such Applicable
Rating Level:

 

Applicable
Rating

Level

   Applicable
Margin for
Eurodollar
Advances     Applicable
Margin for
Base Rate
Advances   1    2.00. %   1.00 % 2    2.25 %   1.25 % 3    2.75 %   1.75 % 4   
3.00 %   2.00 % 5    3.50 %   2.50 %



--------------------------------------------------------------------------------

A change in the Applicable Margin resulting from a change in the Applicable
Rating Level shall become effective upon the date of announcement of a change in
any Reference Rating that results in a change in the Applicable Rating Level.

“Applicable Rating Level” shall be determined, at any time, in accordance with
the then- applicable Reference Ratings as follows:

 

Reference Ratings

   Applicable
Rating
Level

One of the following ratings shall be in effect:

Reference Rating by S&P of BBB+ or higher or

Reference Rating by Moody’s of Baa1 or higher

   1

One of the following ratings shall be in effect:

Reference Rating by S&P of at least BBB or

Reference Rating by Moody’s of at least Baa2

   2

One of the following ratings shall be in effect:

Reference Rating by S&P of at least BBB- or

Reference Rating by Moody’s of at least Baa3

   3

One of the following ratings shall be in effect:

Reference Rating by S&P of at least BB+ or

Reference Rating by Moody’s of at least Ba1

   4

Both of the following ratings shall be in effect:

Reference Rating by S&P lower than BB+ (or unrated) and

Reference Rating by Moody’s lower than Ba1 (or unrated)

   5

In the event that none of Applicable Rating Levels 1, 2, 3 or 4 shall be
applicable, or no Reference Rating by either S&P or Moody’s shall be in effect,
then the Applicable Rating Level shall be Applicable Rating Level 5. The
Applicable Rating Level shall be redetermined on the date of announcement of a
change in any of these Reference Ratings.

Notwithstanding the above, (i) if at any time there is a split between Reference
Ratings by S&P and Moody’s, the Applicable Rating Level shall be determined by
the higher Reference Rating, unless there is a difference of more than one Level
between such Reference Ratings, in which case the Applicable Rating Level shall
be the Applicable Rating Level that corresponds to the Reference Ratings one
Level below the higher Reference Rating.

 

2



--------------------------------------------------------------------------------

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

“Articles Supplementary” shall mean the Articles Supplementary to the charter of
the Borrower relating to the Series B Preferred Stock of the Borrower.”

“Asset Disposition” shall mean any event described in paragraph (iii) of the
definition of Prepayment Event.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee in the form of Exhibit A.

“Base Rate” shall mean, for any day, a rate per annum equal to the greatest of
(i) the rate of interest per annum announced from time to time by RBS as its
prime rate, (ii) the Federal Funds Effective Rate in effect on such day plus
 1/2 of 1% and (iii) the rate of interest per annum (rounded upwards, if
necessary, to the nearest  1/100 of 1%) appearing on a nationally recognized
service such as Reuters Page LIBOR01 (or any successor page) as displaying the
London interbank offered rate for deposits in dollars at approximately 11:00
A.M. (London time) such day for a term of one month (the “One-Month LIBOR Rate”)
plus 1%; provided, however, if more than one rate is specified on such service,
the applicable rate shall be the arithmetic mean of all such rates plus 1%. Any
change in the Base Rate due to a change in RBS’s prime rate, the Federal Funds
Effective Rate or the One-Month LIBOR Rate shall be effective at the opening of
business on the effective date of such change in such prime rate, the Federal
Funds Effective Rate or the One-Month LIBOR Rate, respectively.

“Base Rate Advance” shall mean an Advance that bears interest at a rate
determined by reference to the Base Rate in accordance with the provisions of
Article II.

“Base Rate Borrowing” shall mean a Borrowing comprised of Base Rate Advances.

“BGE” shall mean Baltimore Gas and Electric Company, a Subsidiary of Borrower.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Borrower” shall mean Constellation Energy Group, Inc., a Maryland corporation.

“Borrowing” shall mean a borrowing consisting of (i) simultaneous Advances of
the same Type and having the same interest period made by each of the Lenders
pursuant to Section 2.03. All Advances of the same Type, having the same
Interest Period and made or Converted on the same day shall be deemed a single
Borrowing hereunder until repaid or next Converted.

“Borrowing Request” shall mean a request made pursuant to Section 2.03 in the
form of Exhibit B.

“Business Day” shall mean any day (other than a day that is a Saturday, Sunday
or legal holiday in the State of New York or the State of Maryland) on which
banks are open for business

 

3



--------------------------------------------------------------------------------

in New York, New York and Baltimore, Maryland; provided, however, that, when
used in connection with a Eurodollar Advance, the term “Business Day” shall also
exclude any day on which banks are not open for dealings in dollar deposits in
the London interbank market.

“Capitalization” shall mean, with respect to any Person, the sum of (i) the
aggregate of the capital stock, including preferred and preference stock, (but
excluding treasury stock and capital stock subscribed and unissued) and other
equity accounts (including retained earnings, paid-in capital and minority
interest) of such Person and its Subsidiaries as the same appears on its balance
sheet prepared in accordance with GAAP as of the date of determination, but
including (without duplication and except as expressly provided otherwise
herein) Equity- Preferred Securities of such Person and its Subsidiaries and
excluding the effect on accumulated other comprehensive income (loss) resulting
from (A) Financial Accounting Statement No. 133 (Accounting for Derivative
Instruments and Hedging Activities) and (B) any pension and other
post-retirement benefits liability adjustments recorded in accordance with GAAP,
and (ii) the amount of all Specified Indebtedness of such Person and its
Subsidiaries as of the same date.

“Capitalized Lease Obligation” shall mean any obligation to pay rent or other
amounts under any lease of (or other arrangement conveying the right to use)
real and/or personal property, which obligation is required to be classified and
accounted for as a capital lease on a balance sheet prepared in accordance with
GAAP, and for purposes hereof the amount of such obligation shall be the
capitalized amount determined in accordance with such principles.

“Cash Equivalents” shall mean (i) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States of
America, in each case maturing within one year from the date of acquisition;
(ii) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States of America or any state thereof having combined
capital and surplus of not less than $500,000,000; (iii) commercial paper of an
issuer rated at least A-2 by S&P or P-2 by Moody’s, or carrying an equivalent
rating by a nationally recognized rating agency, if both of the two named rating
agencies cease publishing ratings of commercial paper issuers generally, and
maturing within six months from the date of acquisition; (iv) repurchase
obligations of any Lender or of any commercial bank satisfying the requirements
of clause (ii) of this definition, having a term of not more than 30 days with
respect to securities issued or fully guaranteed or insured by the United States
government; (v) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (vi) securities with maturity of six months or less from
the date of acquisition backed by standby letters of credit issued by any Lender
or any commercial bank satisfying the requirements of clause (ii) of this
definition; and (vii) shares of money market mutual or similar funds that invest
exclusively in assets satisfying the requirements of clauses (i) through (vi) of
this definition.

 

4



--------------------------------------------------------------------------------

“Change in Control” shall mean the occurrence of either of the following:
(i) any entity, person (within the meaning of Section 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) either (A) acquires
shares of common stock of the Borrower in a transaction or series of
transactions that results in such entity, person or group becoming, directly or
indirectly, the beneficial owner (as defined in Rule 13d-3 under the Exchange
Act) of 20% or more of the outstanding common stock of the Borrower, or
(B) acquires, by proxy or otherwise, the right to vote, for the election of
directors, for any merger, combination or consolidation of the Borrower, or for
any other matter or question, 20% or more of the then outstanding voting
securities of the Borrower (except where such acquisition is made by a person or
persons appointed by at least a majority of the board of directors of the
Borrower to act as proxy for any purpose); or (ii) the election or appointment,
within a twelve-month period, of persons to the Borrower’s board of directors
who were not directors of the Borrower at the beginning of such twelve-month
period, and whose election or appointment was not approved by a majority of
those persons who were directors at the beginning of such period, where such
newly elected or appointed directors constitute 30% or more of the directors of
the board of directors of the Borrower. Notwithstanding the foregoing, the
acquisition of the Borrower by MidAmerican Energy Holdings Company substantially
in accordance with the terms described in the Borrower’s Current Report on Form
8-K, as filed with the Securities and Exchange Commission on September 18, 2008,
will not constitute a “Change in Control”.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time and the regulations promulgated and rulings issued thereunder.

“Collateral” shall mean all collateral granted under the Security Documents.

“Collateral Agent” shall have the meaning assigned to such term in the Wachovia
Credit Agreement.

“Collateral Trigger Date” shall mean the date on which the Termination Date (as
defined in the EDFI Master Put and Purchase Agreement) shall have occurred and
(i) the Reference Rating by S&P or the long-term, senior unsecured non-credit
enhanced debt rating of the Borrower issued by Fitch Ratings, Inc. shall be
below BBB- or (ii) the Reference Rating by Moody’s shall be below Baa3.

“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender to make Advances under this Agreement as set forth in Schedule I hereto,
as such commitment may be terminated or reduced from time to time pursuant to
Section 2.09 or modified from time to time pursuant to Section 8.04.

“Commitment Fee Rate” shall mean, at all times during which any Applicable
Rating Level is in effect, the rate per annum set forth below next to such
Applicable Rating Level:

 

Applicable

Rating

Level

   Commitment
Fee  

1

   0.500 %

2

   0.625 %

3

   0.75 %

4

   1.000 %

5

   1.250 %

 

5



--------------------------------------------------------------------------------

A change in the Commitment Fee Rate resulting from a change in the Applicable
Rating Level shall become effective upon the date of announcement of a change in
any Reference Rating that results in a change in the Applicable Rating Level.

“Commitment Percentage” shall mean, as to any Lender as of any date of
determination, the percentage describing such Lender’s pro rata share of the
Commitments set forth in the Register from time to time.

“Consolidated EBITDA” shall mean, for any period, an amount equal to
Consolidated Net Income for such period plus (i) the following to the extent
deducted in calculating such Consolidated Net Income and without duplication:
(A) Consolidated Interest Expense for such period, (B) the provision for
Federal, state, local and foreign income taxes payable by the Borrower and its
Subsidiaries for such period, (C) depreciation and amortization expense,
(D) non-recurring expenses and charges and (E) extraordinary expenses and
charges, minus (ii) the following to the extent included in calculating such
Consolidated Net Income and without duplication: (A) Federal, state, local and
foreign income tax credits of the Borrower and its Subsidiaries for such period,
(B) non-cash items increasing Consolidated Net Income for such period, other
than items of the type described in the Borrower’s financial statements
delivered pursuant to Section 3.01(c)(vi) as “Derivative assets and liabilities,
excluding collateral”, (C) non-recurring income and (D) extraordinary income.

“Consolidated Interest Expense” shall mean, for any period, the sum of (i) all
interest, premium payments, debt discount, fees, charges and related expenses of
the Borrower and its consolidated Subsidiaries in connection with borrowed money
(including capitalized interest) or in connection with the deferred purchase
price of assets, in each case to the extent treated as interest in accordance
with GAAP, and (ii) the portion of rent expense of the Borrower and its
consolidated Subsidiaries with respect to such period under capital leases that
is treated as interest in accordance with GAAP less consolidated interest income
including interest earned on cash margin accounts with counterparties.

“Consolidated Net Income” shall mean, for any period, the net income of the
Borrower and its consolidated Subsidiaries for that period.

“Constellation Commodities Group” shall mean Constellation Energy Commodities
Group, Inc. (formerly known as Constellation Power Source, Inc.), a Delaware
corporation.

“Constellation Generation” shall mean Constellation Energy Nuclear Group, LLC
(formerly known as Constellation Nuclear, LLC), a Maryland limited liability
company.

“Convert”, “Conversion” and “Converted” each shall mean a conversion of
Borrowings of one Type into Borrowings of another Type, or the selection of a
new, or the renewal of the same, Interest Period for Eurodollar Borrowings
pursuant to the terms of this Agreement.

 

6



--------------------------------------------------------------------------------

“Credit Documents” shall mean this Agreement, any Note, the Security Documents,
any Borrowing Request, the Fee Letter and all other related agreements and
documents issued or delivered hereunder or thereunder or pursuant hereto or
thereto.

“Defaulting Lender” shall mean any Lender that (i) has not made available to the
Administrative Agent such Lender’s ratable portion of a requested Borrowing
within three Business Days after the date due therefor in accordance with
Section 2.02(c), (ii) has notified the Borrower or the Administrative Agent that
it does not intend to comply with its obligations under Section 2.02(c) or
(iii) is the subject of a bankruptcy, insolvency or similar proceeding.

“Designated Lender” shall mean a Defaulting Lender or a Downgraded Lender.

“Downgraded Lender” shall mean any Lender (i) the long-term, senior unsecured
Indebtedness of which is rated below BBB- by S&P, Baa3 by Moody’s or a
comparable rating by any other nationally-recognized rating agency, or (ii) that
is a Subsidiary of a Person that is the subject of a bankruptcy, insolvency or
similar proceeding.

“Domestic Lending Office” shall mean, with respect to any Lender, the office of
such Lender specified as its “Domestic Lending Office” opposite its name on
Schedule I hereto or such other office of such Lender as such Lender may from
time to time specify to the Borrower and the Administrative Agent.

“EDFI “ shall mean Électricité de France International, SA or any of its
affiliates.

“EDFI Acquisition” shall mean the acquisition of a 49.99% ownership interest in
Constellation Generation by EDFI, in accordance with the terms described in the
EDFI Master Put and Purchase Agreement.

“EDFI Facility” shall mean the Senior Unsecured Note and Bridge Commitment
Letter, dated December 17, 2008, by Électricité de France SA in favor of the
Borrower, as it may be amended, modified waived or supplemented in accordance
with the terms hereof (except as expressly provided otherwise herein).

“EDFI Investment” shall mean the purchase by EDFI of $1,000,000,000 of the
Borrower’s Series B Preferred Stock, in accordance with the terms described in
the EDFI Stock Purchase Agreement.

“EDFI Master Put and Purchase Agreement” shall mean the Master Put Option and
Membership Interest Purchase Agreement, dated as of December 17, 2008, by and
among the Borrower, EDF Development Inc., EDFI and Constellation Generation, as
it may be amended, modified, waived or supplemented in accordance with the terms
hereof (except as expressly provided otherwise herein).

“EDFI Put Options” shall mean the put options pursuant to which the Borrower or
its Subsidiaries could sell to EDFI assets having an aggregate value of up to
$2,000,000,000, in accordance with the terms described in EDFI Master Put and
Purchase Agreement.

 

7



--------------------------------------------------------------------------------

“EDFI Stock Purchase Agreement” shall mean the Stock Purchase Agreement, dated
as of December 17, 2008, by and among the Borrower, EDF Development Inc. and
EDFI, as it may be amended, modified, waived or supplemented in accordance with
the terms hereof (except as expressly provided otherwise herein).

“EDFI Transaction Documents” shall mean the documents to be entered into in
relation to the EDFI Transactions listed in Schedule III hereto, as each may be
amended, modified, waived or supplemented in accordance with the terms hereof
(except as expressly provided otherwise herein).

“EDFI Transactions” shall mean the EDFI Acquisition, the EDFI Investment and the
transactions contemplated by the EDFI Put Options and the EDFI Facility.

“Effective Date” shall have the meaning assigned to such term in Section 3.01.

“Eligible Assignee” shall mean any of the following entities: (i) a financial
institution organized under the laws of the United States, or any State thereof,
and having total assets in excess of $1,000,000,000; and (ii) a financial
institution organized under the laws of any other country that is a member of
the Organization for Economic Cooperation and Development, or a political
subdivision of any such country, and having total assets in excess of
$1,000,000,000, provided that such financial institution is acting through a
branch or agency located in the United States.

“Equity-Preferred Securities” of any Person shall mean (i) debt or preferred
securities that are mandatorily convertible or mandatorily exchangeable into
common shares of such Person and (ii) any other securities, however denominated,
including but not limited to trust originated preferred securities, (A) issued
by such Person or any Subsidiary of such Person, (B) that are not subject to
mandatory redemption or the underlying securities, if any, of which are not
subject to mandatory redemption, (C) that are perpetual or mature no less than
30 years from the date of issuance, (D) the indebtedness issued in connection
with which, including any guaranty, is subordinate in right of payment to the
unsecured and unsubordinated indebtedness of the issuer of such indebtedness or
guaranty, and (E) the terms of which permit the deferral of the payment of
interest or distributions thereon.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time (or any successor statute) and the regulations
promulgated and rulings issued thereunder.

“ERISA Affiliate” shall mean, with respect to any Person, any trade or business
(whether or not incorporated) which together with such Person is a single
employer within the meaning of Section 4001(b)(1) of ERISA or Section 414 of the
Code.

“ERISA Event” shall mean (i) (A) the occurrence of a Reportable Event or (B) the
satisfaction of the requirements of paragraph (1) of Section 4043(b) of ERISA
with respect to the Borrower or an ERISA Affiliate of the Borrower that is a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Title IV
Plan, and an event described in paragraph (9), (10), (11), (12) or (13) of
Section 4043(c) of ERISA of which the Borrower has actual knowledge will occur
with respect to such Title IV Plan within the following thirty (30) days;
(ii) the filing of an

 

8



--------------------------------------------------------------------------------

application for a minimum funding waiver with respect to a Title IV Plan;
(iii) the provision by the administrator of any Title IV Plan of a notice of
intent to terminate such Title IV Plan pursuant to Section 4041(a)(2) of ERISA
(including any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA); (iv) the cessation of operations at a facility of the
Borrower or any ERISA Affiliate of the Borrower in the circumstances described
in Section 4062(e) of ERISA; (v) the withdrawal by the Borrower or any ERISA
Affiliate of the Borrower from a Multiple Employer Plan during a plan year for
which it was a substantial employer, as defined in Section 4001(a)(2) of ERISA;
(vi) the withdrawal by the Borrower or any ERISA Affiliate of the Borrower from
a Multiemployer Plan that results in a liability to the Borrower or any ERISA
Affiliate of the Borrower of at least $25,000,000; (vii) the fulfillment of the
conditions for the imposition of a lien under Section 302(f) or 303(k) of ERISA
or Section 430(k) of the Code with respect to any Title IV Plan; (viii) the
adoption of an amendment to a Title IV Plan requiring the provision of security
to such Title IV Plan pursuant to Section 307 of ERISA, the provision of
security pursuant to Section 206(g)(5)(a) of ERISA or Section 436(f)(1) of the
Code, or the violation of Section 206(g) of ERISA or Section 436 of the Code
with respect to a Single Employer Plan, or Section 305 of ERISA or Section 432
of the Code with respect to a Multiemployer Plan; (ix) the institution by the
PBGC of proceedings to terminate a Title IV Plan or the appointment of a trustee
to administer a Title IV Plan pursuant to Section 4042 of ERISA, or any other
event or condition that constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Title IV
Plan; or (x) the reorganization (as described in Section 4241 of ERISA), the
insolvency (as described in Section 4245 of ERISA) or the termination of a
Multiemployer Plan that results in a liability to the Borrower or any ERISA
Affiliate of the Borrower of at least $25,000,000.

“Eurocurrency Liabilities” shall have the meaning specified in Regulation D of
the Board, as in effect from time to time.

“Eurodollar Advance” shall mean an Advance that bears interest at the Eurodollar
Rate in accordance with the provisions of Article II.

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Advances.

“Eurodollar Lending Office” shall mean, with respect to any Lender, the office
of such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I hereto (or, if no such office is specified, its Domestic Lending
Office) or such other office of such Lender as such Lender may from time to time
specify to the Borrower and the Administrative Agent.

“Eurodollar Rate” shall mean, for each Interest Period for each Eurodollar
Advance made as part of the same Borrowing, the rate of interest per annum
(rounded upwards, if necessary, to the nearest  1/100 of 1%) appearing on a
nationally recognized service such as Reuters Page LIBOR01 (or any successor
page) as displaying the London interbank offered rate for deposits in dollars at
approximately 11:00 A.M. (London time) two Business Days prior to the first day
of such Interest Period for a term comparable to such Interest Period; provided,
however, if more than one rate is specified on such service, the applicable rate
shall be the arithmetic mean of all such rates. If, for any reason, such rate is
not available, the term “Eurodollar Rate” shall mean, with respect to any
Eurodollar Advance for the Interest Period applicable thereto, the average of
the rates of interest per annum (rounded upwards, if necessary,

 

9



--------------------------------------------------------------------------------

to the nearest  1/100 of 1%) that are offered by the Reference Banks deposits in
dollars at approximately 11:00 A.M. (London time) two Business Days prior to the
first day of such Interest Period for a term comparable to such Interest Period.

“Eurodollar Reserve Percentage” of any Lender for each Interest Period for each
Eurodollar Advance shall mean the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under Regulation D or other
regulations issued from time to time by the Board (or any successor) for
determining the maximum reserve requirement (including, without limitation, any
emergency, supplemental or other marginal reserve requirement, without benefit
of or credit for proration, exemptions or offsets) for such Lender with respect
to liabilities or assets consisting of or including Eurocurrency Liabilities
having a term equal to such Interest Period.

“Event of Default” shall have the meaning assigned to such term in Section 6.01.

“Existing Credit Agreement” shall have the meaning assigned to such term in the
Preliminary Statement hereto.

“Federal Funds Effective Rate” shall mean, for any day, the rate per annum
(rounded upwards to the next  1/100th of 1%) equal to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day by
the Federal Reserve Bank of New York, or, if such rate is not so released for
any day which is a Business Day, the arithmetic average (rounded upwards to the
next  1/100 th of 1%), as determined by the Administrative Agent, of the
quotations for the day of such transactions received by the Administrative Agent
from three Federal funds brokers of recognized standing selected by it.

“Fee Letter” shall mean the Fee Letter, dated August 26, 2008, as amended,
modified and supplemented from time to time, among the Borrower, RBS, RBS GC,
UBS Loan Finance LLC and UBS Securities LLC.

“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” shall mean generally accepted accounting principles, applied on a
consistent basis, except as specified in any financial statements delivered
pursuant to Section 5.03.

“Guarantee Obligation” shall mean, as to any Person (the “guaranteeing person”),
any obligation of (i) the guaranteeing person or (ii) another Person (including,
without limitation, any bank under any letter of credit), if to induce the
creation of such obligation of such other Person the guaranteeing person has
issued a reimbursement, counterindemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of the guaranteeing person, whether or not
contingent, (A) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (B) to advance or supply
funds (1)

 

10



--------------------------------------------------------------------------------

for the purchase or payment of any such primary obligation or (2) to maintain
working capital or equity capital of the primary obligor or otherwise to
maintain the net worth or solvency of the primary obligor, (C) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (D) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (x) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (y) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by
such Person in good faith.

“Hazardous Substance” shall mean any waste, substance, or material identified as
hazardous, dangerous or toxic by any office, agency, department, commission,
board, bureau, or instrumentality of the United States or of the State or
locality in which the same is located having or exercising jurisdiction over
such waste, substance or material.

“Hostile Acquisition” shall mean any Target Acquisition involving a tender offer
or proxy contest that has not been recommended or approved by the board of
directors (or similar governing body) of the person that is the subject of such
Target Acquisition. As used herein, “Target Acquisition” shall mean any
transaction, or any series of related transactions, by which the Borrower and/or
any of its Subsidiaries directly or indirectly (i) acquires any ongoing business
or all or substantially all of the assets of any Person or division thereof,
whether through purchase of assets, merger or otherwise, (ii) acquires (in one
transaction or as the most recent transaction in a series of transactions)
control of at least a majority in ordinary voting power of the securities of a
Person that has ordinary voting power for the election of directors or
(iii) otherwise acquires control of a more that 50% ownership interest in any
such Person.

“Indebtedness” shall mean, with respect to any Person at any date, without
duplication, (i) all indebtedness of such Person for borrowed money; (ii) all
obligations of such Person, issued, undertaken or assumed as the deferred
purchase price of property or services (other than trade payables incurred in
the ordinary course of such Person’s business) which purchase price is due more
than one year from the date of incurrence of the obligation in respect thereof
or is evidenced by a note or other instrument; (iii) all reimbursement
obligations of such Person with respect to surety bonds, letters of credit (to
the extent not collateralized with cash or Cash Equivalents), banker’s
acceptances and similar instruments (in each case, whether or not matured);
(iv) all obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments including obligations so evidenced incurred in
connection with the acquisition of property, assets or business; (v) all
indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property);
(vi) all Capitalized Lease

 

11



--------------------------------------------------------------------------------

Obligations, leverage leases, sale and leasebacks and other similar lease
arrangements of such Person in amounts that exceed $25,000,000 in the aggregate;
(vii) all Off-Balance Sheet Liabilities; (viii) withdrawal liability incurred
under ERISA to any Multiemployer Plan by such Person or any ERISA Affiliate of
such Person; and (ix) all indebtedness of others of the type referred to in
(i) through (viii) as to which such Person has a Guarantee Obligation.

“Interest Payment Date” shall mean, with respect to any Advance, the last day of
the Interest Period applicable thereto and, in the case of a Eurodollar Advance
with an Interest Period of more than three months’ duration, each day that would
have been an Interest Payment Date for such Advance had successive Interest
Periods of three months’ duration been applicable to any Advance and, in
addition, the date of any prepayment of each Advance or Conversion of any
Advance to an Advance of a different Type or having a new Interest Period.

“Interest Period” shall mean (i) as to any Eurodollar Advance, the period
commencing on the date of such Advance or the date of the Conversion of any
Advance into a Eurodollar Advance and ending on the numerically corresponding
day (or, if there is no numerically corresponding day, on the last day) in the
calendar month that is 1, 2 or 3 months thereafter, or such other period as the
Borrower and all the Lenders may agree in any specific instance and (ii) as to
any Base Rate Advance, the period commencing on the date of such Advance or the
Conversion of any Advance into a Base Rate Advance and ending on the earliest of
(A) the Termination Date and (B) the date such Advance is repaid, prepaid or
Converted; provided, however, that if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of Eurodollar Advances only, such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day.

“Lender” shall have the meaning given such term in the preamble hereto.

“LIBOR Market Rate Spread” shall mean, for any Interest Period for any
Eurodollar Borrowing, 100% of the Borrower’s five-year credit default swap
spread (as obtained by the Administrative Agent from the Markit Group Limited
website) on the date two Business Days prior to the first day of such Interest
Period. The Administrative Agent will determine the LIBOR Market Rate Spread no
later than 11:00 A.M. on the date two Business Days prior to the first day of
the Interest Period for any Eurodollar Borrowing; provided, however, that in the
event that the LIBOR Market Rate Spread for such Eurodollar Borrowing is not
available from Markit Group Limited two Business Days prior to the first day of
the Interest Period for such Eurodollar Borrowing, the Borrower, RBS (or any of
its Affiliates) and UBS Loan Finance LLC (or any of its Affiliates) shall
negotiate in good faith (for a period of up to 30 days after the credit default
swap spread becomes unavailable (such 30-day period, the “Negotiation Period”))
to agree on an alternative method for establishing the LIBOR Market Rate Spread.
The LIBOR Market Rate Spread at any date of determination thereof that falls
during the Negotiation Period shall be based upon the then most recently
available quote of the credit default swap spread determined pursuant to the
first sentence of this definition. If no such alternative method is agreed upon
during the Negotiation Period, the LIBOR Market Rate Spread as at any date of
determination after the end of the Negotiation Period shall be a rate per annum
equal to the greater of (i) 100% of the maximum Applicable Margin for Eurodollar
Advances and (ii) the average of the Borrower’s five-year credit default swap
spreads (as obtained by the Administrative Agent from the Markit Group Limited
website) during the 30 day period ending on the date on which such swap spread
was most recently available from Markit Group Limited.

 

12



--------------------------------------------------------------------------------

“Lien” shall have the meaning specified in Section 5.02(a).

“Loan Parties” shall mean the Borrower and each grantor of Collateral under a
Security Document.

“Majority Lenders” shall mean Lenders having Commitments representing in excess
of 50% of the aggregate Commitments or, if the Commitments have been terminated,
Lenders holding Outstanding Credits representing in excess of 50% of the
Outstanding Credits.

“Margin Regulations” shall mean Regulations T, U and X of the Board as from time
to time in effect, and all official rulings and interpretations thereunder or
thereof.

“Margin Stock” shall have the meaning given such term under Regulation U of the
Board.

“Material Adverse Change” shall mean any event, development or circumstance that
has had a material adverse effect on (i) the transactions contemplated by this
Agreement, (ii) the financial condition or financial results of operations of
the Borrower and its Subsidiaries taken as a whole on a consolidated basis or
(iii) the validity or enforceability of any of the Credit Documents or the
rights and remedies of the Administrative Agent and the Lenders hereunder and
thereunder.

“Material Grantor” shall be a collective reference to Loan Parties other than
the Borrower (x) the assets of which (individually or in the aggregate) are
equal to or greater than 5% of the consolidated assets (valued at book value) of
the Borrower and its Subsidiaries, taken as a whole, and (y) the net income
(determined in accordance with GAAP) of which (individually or in the aggregate)
is equal to or greater than 5% of the net income of the Borrower and its
Subsidiaries, taken as a whole (initially determined as of the date hereof by
reference to the audited financial statements of the Borrower and its
Subsidiaries delivered to the Administrative Agent pursuant to
Section 3.01(c)(v) and thereafter determined as of the date annual audited
financial statements of the Borrower and its consolidated Subsidiaries are
required to be delivered to the Administrative Agent pursuant to
Section 5.03(c)).

“Material Subsidiary” shall mean (i) Constellation Commodities Group and
Constellation Generation and (ii) any Subsidiary of the Borrower (x) the assets
of which are equal to or greater than 30% of the consolidated assets (valued at
book value) of the Borrower and its Subsidiaries, taken as a whole, and (y) the
net income (determined in accordance with GAAP) of which is equal to or greater
than 25% of the net income of the Borrower and its Subsidiaries, taken as a
whole (initially determined as of the date hereof by reference to the audited
financial statements of the Borrower and its Subsidiaries delivered to the
Administrative Agent pursuant to Section 3.01(c)(v) and thereafter determined as
of the date annual audited financial statements of the Borrower and its
consolidated Subsidiaries are required to be delivered to the Administrative
Agent pursuant to Section 5.03(c)).

 

13



--------------------------------------------------------------------------------

“MEHC Agreement” shall mean the Agreement and Plan of Merger, dated as of
September 19, 2008, among the Borrower, MEHC Merger Sub, Inc. and MidAmerican
Energy Holdings Company.

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor thereto.

“Multiemployer Plan” shall mean a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate of the
Borrower (i) is making or accruing an obligation to make contributions, or
(ii) within any of the preceding six plan years, made or accrued an obligation
to make contributions.

“Multiple Employer Plan” shall mean a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (i) is maintained for employees of the
Borrower or any ERISA Affiliate of the Borrower and for the employees of one or
more other Persons or (ii) was so maintained and in respect of which the
Borrower or any ERISA Affiliate of the Borrower would have liability under
Section 4064 or 4069 of ERISA in the event such plan has been or were to be
terminated.

“Net Proceeds” shall mean, with respect to any Prepayment Event, (i) the cash
proceeds received in respect of such Prepayment Event including any cash
received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise, but
only as and when received, and, in the case of a condemnation or similar event,
cash condemnation awards and similar cash payments, in each case net of (ii) the
sum of (A) all fees and expenses paid or reasonably estimated by the Borrower to
be payable by the Borrower or any of its Subsidiaries to third parties (other
than Affiliates of the Borrower) in connection with such Prepayment Event
(including customary legal, accounting and investment banking fees, commissions,
discounts, relocation fees and expenses, and any actual liabilities or losses in
respect of any condemnation or similar event or to pay amounts required to be
paid with such condemnation or similar payments under the terms of contractual
obligations then in effect), (B) in the case of a sale of an asset (including
pursuant to a sale and leaseback transaction) or a condemnation or similar
proceeding, the amount of all payments required to be made by the Borrower or
any of its Subsidiaries as a result of such event to repay Indebtedness (other
than the Advances) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event, (C) the amount of all taxes paid (or
reasonably estimated to be payable within the 12 months following such
Prepayment Event) by the Borrower and its Subsidiaries in connection with such
Prepayment Event, and (D) any amount remitted in an escrow or any reserves
established by the Borrower and its Subsidiaries against liabilities under any
indemnification obligation or purchase price adjustment or otherwise associated
with such Prepayment Event, including pension and post-employment benefit
liabilities and liabilities related to environmental laws or against any other
contingent obligation related to such Prepayment Event, that, in each case, are
reasonably estimated to be payable within the 12 months following such
Prepayment Event (as determined in good faith by the chief financial officer or
treasurer of the Borrower).

“Non-U.S. Payee” shall have the meaning specified in Section 2.16(f).

“Note” shall mean a promissory note of the Borrower issued pursuant to
Section 2.05(e) at the request of a Lender, evidencing the Advances and in form
satisfactory to the Administrative Agent, as such promissory note may be
amended, modified, supplemented or replaced from time to time.

 

14



--------------------------------------------------------------------------------

“Notice of Conversion” shall have the meaning assigned to that term in
Section 2.03(b).

“Off-Balance Sheet Liability” of a Person shall mean any of the following
obligations not appearing on such Person’s balance sheet (i) all lease
obligations, leveraged leases, sale and leasebacks and other similar lease
arrangements of such Person, (ii) any liability under any so called “synthetic
lease” transaction entered into by such Person, and (iii) any obligation arising
with respect to any other transaction if and to the extent that such obligation
is the functional equivalent of borrowing but that does not constitute a
liability on the balance sheet of such Person.

“Outstanding Credits” shall mean, on any date of determination, an amount equal
to the aggregate principal amount of all Advances outstanding on such date.

“Patriot Act” shall mean the USA Patriot Act (title III of Pub. L. 107-56
(signed into law October 26, 2001)), as amended or otherwise modified from time
to time.

“Patriot Act Disclosures” shall mean all documentation and other information
that the Administrative Agent or any Lender reasonably requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

“Permitted Securitization” shall mean (i) the transfer of the rights of BGE
under a qualified rate order to an Affiliate, (ii) the issuance of rate
stabilization bonds by an Affiliate of the BGE and (iii) the creation of Liens
on rate stabilization property to secure the payment of the rate stabilization
bonds by an Affiliate of BGE, as contemplated by Sections 7-520 et. seq. of the
Public Utility Companies Article of the Annotated Code of Maryland or any
successor provision of Maryland law.

“Person” shall mean any natural person, corporation, limited liability company,
business trust, joint venture, joint stock company, trust, association, company,
partnership or government, or any agency or political subdivision thereof.

“Plan” shall mean any material “employee benefit plan” (as defined in
Section 3(3) of ERISA) maintained by the Borrower or any ERISA Affiliate of the
Borrower.

“Prepayment Event” shall mean:

(i)(a) the issuance by the Borrower or any of its Subsidiaries (other than BGE)
of any equity, equity hybrid or equity-linked securities (including, without
limitation, Equity-Preferred Securities), other than any such securities
(1) issued to the Borrower or a Subsidiary of the Borrower by a Subsidiary of
the Borrower, (2) issued in connection with the EDFI Investment or issued to
replace or refinance the EDFI

 

15



--------------------------------------------------------------------------------

Investment or (3) issued in connection with any employee benefit or long-term
equity plan or any shareholder investment plan, or (b) the receipt by the
Borrower or any Subsidiary of the Borrower of any capital contribution, other
than any such capital contribution by the Borrower or a Subsidiary of the
Borrower to a Subsidiary of the Borrower;

(ii) the incurrence by the Borrower or any of its Subsidiaries (other than BGE)
of any Indebtedness described in clause (i) or (iv) of the definition thereof,
other than (A) Indebtedness under commercial paper programs and credit
facilities (including this Agreement) in existence on the date hereof and in a
principal amount under each such program or facility not in excess of the
principal amount provided thereunder on the date hereof, including tax-exempt
financings, (B) extensions or refinancings of any Indebtedness outstanding on
the date hereof or otherwise described in clause (A), provided that the
principal amount of any such extended or refinanced Indebtedness shall not
exceed the principal amount of the Indebtedness so extended or refinanced plus
the amount of any prepayment premium, accrued or accreted amounts paid in
respect of such Indebtedness and customary fees and expenses related to such
refinancing, (C) Indebtedness secured by gas reserves not in excess of $80
million aggregate principal amount outstanding at any time, (D) Indebtedness
under the EDFI Facility and Indebtedness incurred to replace or refinance the
Indebtedness under the EDFI Facility on substantially similar terms, (E) the
issuance by the Borrower of the Senior Notes (as defined in the Articles
Supplementary), (F) any Indebtedness incurred by the Borrower or any of its
Subsidiaries and owing to the Borrower or any of its Subsidiaries and (G) any
other Indebtedness described in clause (i) or (iv) of the definition thereof not
in excess of $100 million in aggregate principal amount outstanding at any time;
or

(iii) any sale (including pursuant to a sale and leaseback transaction) of any
property of the Borrower or any of its Subsidiaries (other than BGE) not in the
ordinary course of business (including, without limitation, the sale of the
Borrower’s global commodities business, London-based operations and power
generating facilities but excluding any sale of assets pursuant to the Put
Agreements or the EDFI Put Options and the EDFI Acquisition), other than
(A) sales of commodity contracts and similar rights, (B) dispositions by the
Borrower or any of its Subsidiaries to the Borrower or any of its Subsidiaries
and (C) dispositions of assets resulting in aggregate Net Proceeds from all
asset dispositions after the date hereof not exceeding $200,000,000; and

(iv) any taking of any property of the Borrower or any of its Subsidiaries
(other than BGE) under power of eminent domain or by condemnation or similar
proceeding, or any transfer of any such property in lieu of a condemnation or
similar taking thereof.

“Put Agreements” shall mean (i) the Put Agreement, dated as of November 6, 2008,
among MidAmerican Energy Holdings Company, the Borrower, MEHC Merger Sub Inc.
and Constellation Power Source Generation Inc. and (ii) the Put Agreement, dated
as of November 6, 2008, among MidAmerican Energy Holdings Company, the Borrower,
MEHC Merger Sub Inc. and CER Generation II, LLC.

 

16



--------------------------------------------------------------------------------

“RBS” shall have the meaning given such term in the preamble hereto.

“RBS GC” shall mean RBS Securities Corporation d/b/a RBS Greenwich Capital.

“Reference Banks” shall mean RBS and such other Lenders as are designated by the
Borrower.

“Reference Rating” by S&P or Moody’s shall mean, on any date of determination,
the most recently announced long-term, senior unsecured non-credit enhanced debt
rating of the Borrower issued by S&P or Moody’s, respectively.

“Register” shall have the meaning assigned to such term in Section 8.04(d).

“Reportable Event” shall mean any event described in Section 4043(c) of ERISA,
other than an event (excluding an event described in Section 4043(c)(1) relating
to tax disqualification) with respect to which the thirty (30) day notice
requirement of such section has been waived.

“S&P” shall mean Standard & Poor’s Rating Services, a division of the
McGraw-Hill Companies, Inc. or any successor thereto.

“Secured Parties” shall mean the Administrative Agent and each Lender.

“Security Documents” shall mean each security agreement, mortgage and other
document and instrument entered into to create and perfect the Collateral
Agent’s first priority Liens granted pursuant to Section 5.01(i).

“Single Employer Plan” shall mean a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (i) is maintained for employees of the
Borrower or any ERISA Affiliate of the Borrower and for no employees of any
Person other than the Borrower or such ERISA Affiliate or (ii) was so maintained
and in respect of which the Borrower or any ERISA Affiliate of the Borrower
would have liability under Section 4069 of ERISA in the event such plan has been
or were to be terminated.

“Solvent” shall mean, with respect to any Person as of a particular date, that
on such date (i) such Person is able to pay its debts and contingent obligations
as they mature in the normal course of business, (ii) Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature in their ordinary
course and (iii) such Person is not engaged in a business or a transaction, and
is not about to engage in a business or a transaction, for which such Person’s
assets would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Person is
engaged or is to engage. In computing the amount of contingent liabilities at
any time, it is intended that such liabilities will be computed at the amount
that, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Specified Indebtedness” of any Person shall mean all Indebtedness of such
Person and its Subsidiaries, excluding, however, (i) Indebtedness incurred in
connection with any Permitted Securitization, (ii) Equity-Preferred Securities
of such Person and its Subsidiaries not to exceed

 

17



--------------------------------------------------------------------------------

20% of Capitalization of such Person (calculated for purposes of this definition
without regard to any Equity-Preferred Securities of such Person and its
Subsidiaries) and (iii) commercial paper issued by such Person or such
Subsidiary and outstanding on any date of determination in an aggregate face
amount not exceeding the lesser of $1,000,000,000 and the sum of (x) cash and
(y) the value of Cash Equivalents, in each case, owned free and clear of any
Lien by such Person or Subsidiary on such date.

“Subsidiary” shall mean, with respect to any Person, any corporation or other
entity of which more than 50% of (i) the outstanding capital stock having
ordinary voting power to elect a majority of the board of directors of such
corporation (irrespective of whether or not at the time capital stock of any
other class or classes of such corporation shall or might have voting power upon
the occurrence of any contingency) or (ii) other equity interest comparable to
that described in the preceding clause (i) is at the time directly or indirectly
owned by such Person, by such Person and one or more other Subsidiaries, or by
one or more other Subsidiaries.

“Termination Date” shall mean the earliest to occur of (i) November 12, 2009,
(ii) the closing of the EDFI Acquisition and (iii) the date of termination or
reduction in whole of the Commitments in accordance with this Agreement.

“Title IV Plan” shall mean a Single Employer Plan, Multiemployer Plan or
Multiple Employer Plan.

“Type”, when used in respect of any Advance or Borrowing, shall refer to the
Rate by reference to which interest on such Advance or on the Advances
comprising such Borrowing is determined. For purposes hereof, “Rate” shall mean
the Eurodollar Rate or the Base Rate.

“Unmatured Default” shall mean the occurrence and continuance of an event that,
with the giving of notice or lapse of time, or both, would constitute an Event
of Default.

“Unused Commitment” shall mean, for any period from the date hereof to the
Termination Date, the amount by which (i) the sum of the aggregate Commitments
exceeds (ii) the daily average sum for such period of the aggregate principal
amount of Outstanding Credits.

“Wachovia Credit Agreement” means the Amended and Restated Credit Agreement,
dated as of July 31, 2007, among the Borrower, the lenders parties thereto and
Wachovia Bank, National Association, as administrative agent, letter of credit
issuing bank and swingline lender (as amended, modified and supplemented from
time to time).

“Withdrawal Liability” shall have the meaning specified in Part 1 of Subtitle E
of Title IV of ERISA.

Section 1.02. Terms Generally.

The definitions in Section 1.01 shall apply equally to both the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. All references herein to Articles, Sections,
Exhibits and Schedules shall be deemed references to Articles and

 

18



--------------------------------------------------------------------------------

Sections of, and Exhibits and Schedules to, this Agreement unless the context
shall otherwise require. Except as otherwise expressly provided herein, all
terms of an accounting or financial nature shall be construed in accordance with
GAAP, as in effect from time to time; provided, however, that if the Borrower
notifies the Administrative Agent that the Borrower wishes to amend any covenant
in Article V or any related definition to eliminate the effect of any change in
GAAP occurring after the date hereof on the operation of such covenant (or if
the Administrative Agent notifies the Borrower that the Majority Lenders wish to
amend Article V or any related definition for such purpose), then the Borrower’s
compliance with such covenant shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenant is amended in a manner satisfactory to
the Borrower and the Majority Lenders.

Section 1.03. Time.

All references to time herein shall be references to Eastern Standard Time or
Eastern Daylight Time, as the case may be, unless specified otherwise.

ARTICLE II

THE ADVANCES

Section 2.01. Making the Advances.

(a) Subject to the terms and conditions herein set forth, each Lender agrees,
severally and not jointly, to make Advances, at any time and from time to time
until the Termination Date, to the Borrower in an aggregate principal amount at
any time outstanding not to exceed such Lender’s Commitment minus an amount
equal to such Lender’s Commitment Percentage multiplied by the Outstanding
Credits at such time.

(b) At no time shall the Outstanding Credits exceed the aggregate Commitments.
The Borrower agrees to prepay Advances (subject to payment of the breakage fee
required pursuant to clause (ii) of Section 8.05(b)(ii)) to the extent required
to ensure compliance with this provision at all times.

(c) No more than ten Eurodollar Borrowings shall be outstanding at any one time.

(d) Within the foregoing limits, the Borrower may borrow, pay or prepay, subject
to the limitations set forth in Section 2.10(a), and reborrow Advances
hereunder, on and after the date hereof and prior to the Termination Date,
subject to the terms, conditions and limitations set forth herein.

Section 2.02. The Advances.

(a) Each Advance shall be made as part of a Borrowing consisting of Advances
made by the Lenders ratably in accordance with their respective Commitments;
provided, however, that the failure of any Lender to make any Advance shall not
in itself relieve any other Lender of its obligation to lend hereunder (it being
understood, however, that no Lender shall be responsible for the failure of any
other Lender to make any Advance required to be made by such other Lender). The
Advances comprising any Borrowing shall be in an aggregate principal amount that
is an integral multiple of $1,000,000 and not less than $5,000,000 (or an
aggregate principal amount equal to the remaining balance of the available
Commitments).

 

19



--------------------------------------------------------------------------------

(b) Each Borrowing shall be comprised entirely of Eurodollar Advances or Base
Rate Advances, as the Borrower may request pursuant to Section 2.03. Each Lender
may at its option make any Eurodollar Advance by causing any domestic or foreign
branch or Affiliate of such Lender to make such Advance; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Advance in accordance with the terms of this Agreement. Subject to
Section 2.01(c), Borrowings of more than one Type may be outstanding at the same
time.

(c) Each Lender shall make each Advance to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds to the
Administrative Agent in New York, New York, not later than 12:00 noon, and the
Administrative Agent shall, by 2:00 P.M., credit the amounts so received to the
account or accounts specified from time to time in one or more notices delivered
by the Borrower to the Administrative Agent or, if a Borrowing shall not occur
on such date because any condition precedent herein specified shall not have
been met, return the amounts so received to the respective Lenders. Unless the
Administrative Agent shall have received notice from a Lender prior to the time
of any Borrowing that such Lender will not make available to the Administrative
Agent such Lender’s portion of such Borrowing, the Administrative Agent may
assume that such Lender has made such portion available to the Administrative
Agent on the date of such Borrowing in accordance with this subsection (c) and
the Administrative Agent may, in reliance upon such assumption, make available
to the Borrower on such date a corresponding amount. If and to the extent that
such Lender shall not have made such portion available to the Administrative
Agent, such Lender and the Borrower (without waiving any claim against such
Lender for such Lender’s failure to make such portion available) severally agree
to repay to the Administrative Agent forthwith on demand such corresponding
amount together with interest thereon, for each day from the date such amount is
made available to the Borrower until the date such amount is repaid to the
Administrative Agent at (i) in the case of the Borrower, the interest rate
applicable at the time to the Advances comprising such Borrowing and (ii) in the
case of such Lender, the Federal Funds Effective Rate; provided, however, that
should both the Borrower and such Lender repay the Administrative Agent in
accordance with this sentence, the Administrative Agent will forthwith return
the amount in excess of the portion due to it under this sentence to the
Borrower. If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount shall constitute such Lender’s Advance as part
of such Borrowing for purposes of this Agreement.

Section 2.03. Borrowing and Conversion Procedures.

(a) In order to request a Borrowing, the Borrower shall hand deliver or telecopy
to the Administrative Agent a duly completed Borrowing Request (a) in the case
of a Eurodollar Borrowing, not later than 10:00 A.M. three Business Days before
such Borrowing, and (b) in the case of a Base Rate Borrowing, not later than
10:00 A.M. on the Business Day of such Borrowing. Such notice shall be
irrevocable and shall in each case specify (i) whether the Borrowing then being
requested is to comprise Eurodollar Advances or Base Rate Advances; (ii) the
date of such Borrowing (which shall be a Business Day) and the amount thereof;
and (iii) if

 

20



--------------------------------------------------------------------------------

such Borrowing is to be a Eurodollar Borrowing, the Interest Period with respect
thereto, which shall not end after the Termination Date. If no election as to
the Type of Borrowing is specified in any such notice, then the requested
Borrowing shall be a Base Rate Borrowing. If no Interest Period with respect to
any Eurodollar Borrowing is specified in any such notice, then the Borrower
shall be deemed to have selected an Interest Period of one month’s duration.

(b) The Borrower may on any Business Day, by delivering a notice of conversion
(a “Notice of Conversion”) to the Administrative Agent not later than 10:00 A.M.
on the third Business Day prior to the date of the proposed Conversion, and
subject to the provisions of Sections 2.08 and 2.12, Convert any Borrowing of
one Type or for one Interest Period into a Borrowing of another Type or for
another Interest Period; provided, however, that any Conversion of any
Eurodollar Borrowing shall be made on, and only on, the last day of an Interest
Period. Each such Notice of Conversion shall be in substantially the form of
Exhibit C hereto and shall, within the restrictions specified above, specify
(i) the date of such Conversion, (ii) the Borrowings to be Converted, (iii) if
such Conversion will result in a Eurodollar Borrowing, the duration of the
Interest Period for such Eurodollar Borrowing, and (iv) the aggregate amount of
Borrowings proposed to be Converted. If the Borrower shall not have provided a
Notice of Conversion with respect to any Eurodollar Borrowing on or prior to
10:00 A.M. on the third Business Day prior to the last day of the Interest
Period applicable thereto, in the case of a Conversion to or in respect of
Eurodollar Advances, or if an Event of Default shall have occurred and be
continuing on the third Business Day prior to the last day of the Interest
Period with respect to any Eurodollar Borrowing, the Administrative Agent will
forthwith so notify the Borrower and the Lenders and such Borrowing will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Borrowing.

(c) Notwithstanding any other provision of this Agreement to the contrary, no
Borrowing shall be requested or Converted if the Interest Period with respect
thereto would end after the Termination Date. The Administrative Agent shall
promptly advise the Lenders of any notice given pursuant to this Section 2.03
and of each Lender’s portion of the requested Borrowing or Conversion.

Section 2.04. Fees

(a) Commitment Fee. The Borrower agrees to pay to the Administrative Agent, for
the pro rata benefit of the Lenders, a commitment fee equal to the Commitment
Fee Rate in effect from time to time multiplied by the aggregate amount of the
Unused Commitments from time to time, payable in arrears on the last day of each
March, June, September and December during the term of such Lender’s Commitment
(commencing on December 31, 2008) and on the Termination Date. The commitment
fee shall be computed on the basis of the actual number of days elapsed over a
year of 360 days.

(b) Step-Up Fee. The Borrower shall pay to the Administrative Agent, for the pro
rata benefit of the Lenders, a fee equal to 0.25% of the Commitments (regardless
of usage) on December 31, 2008, March 31, 2009, June 30, 2009 and September 30,
2009, payable on each such date.

 

21



--------------------------------------------------------------------------------

(c) Year-End 2008 Funding Fee. The Borrower shall pay to the Administrative
Agent, for the pro rata benefit of the Lenders, a fee equal to 2.0% of the
largest principal amount of Outstanding Credits on any day during the period
from the date hereof through (and including) December 31, 2008, payable on
December 31, 2008.

(d) Additional Fees. The Borrower shall pay to the Administrative Agent, for its
own account, such other fees as are required to be paid to it under the Fee
Letter.

(e) Amendment Fees. The Borrower agrees to pay to the Administrative Agent, for
the pro rata benefit of the Lenders that execute and deliver counterparts of
this Agreement on or prior to January 16, 2009, an amendment fee equal to 2% of
each such Lender’s Commitment, payable on January 16, 2009.

(f) Nonrefundable. Once paid, none of the commitment fees or other fees provided
for in this Section 2.04 shall be refundable under any circumstances.

Section 2.05. Repayment of Advances; Evidence of Indebtedness.

(a) The outstanding principal balance of each Advance, together with accrued and
unpaid interest thereon, shall be due and payable on the Termination Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness to such Lender resulting from each
Advance made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

(c) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Advance made hereunder, the Type of each Advance made and
the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to subsections (b) and
(c) of this Section 2.05 shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations therein
recorded; provided, however, that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligations of the Borrower to repay the Advances and
interest thereon in accordance with their terms.

(e) Any Lender may request that its Advances be evidenced by a Note. In such
event, the Borrower shall prepare, execute and deliver to such Lender a Note
payable to the order of such Lender. Thereafter, the Advances evidenced by such
Note and interest thereon shall at all times (including after any assignment
pursuant to Section 8.04) be represented by one or more Notes payable to the
order of the payee named therein or any assignee pursuant to Section 8.04,
except to the extent that any such Lender or assignee subsequently returns any
such Note for cancellation and requests that such Advances once again be
evidenced as described in subsections (a) and (b) above.

 

22



--------------------------------------------------------------------------------

Section 2.06. Interest.

(a) Subject to the provisions of subsection (d) below and Sections 2.07, 2.08
and 2.12, the Advances comprising each Eurodollar Borrowing shall bear interest
(computed on the basis of the actual number of days elapsed over a year of 360
days) at a rate per annum equal to the Eurodollar Rate for the Interest Period
in effect for such Borrowing plus the greater of the Applicable Margin and the
LIBOR Market Rate Spread.

(b) Subject to the provisions of Section 2.07, the Advances comprising each Base
Rate Borrowing shall bear interest (computed on the basis of the actual number
of days elapsed over a year of 365/366 days, as the case may be, for periods
during which the Base Rate is determined by reference to RBS’s prime rate and
360 days for other periods) at a rate per annum equal to the Base Rate plus the
Applicable Margin.

(c) Interest on each Advance shall be payable in arrears on each Interest
Payment Date applicable to such Advance except as otherwise provided in this
Agreement.

(d) The Borrower shall pay to the Administrative Agent for the account of each
Lender any costs actually incurred by such Lender that are attributable to such
Lender’s compliance with regulations of the Board requiring the maintenance of
reserves with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities. Such costs shall be paid to the Administrative Agent
for the account of such Lender in the form of additional interest on the unpaid
principal amount of each Eurodollar Advance of such Lender, from the date such
Advance is made until such principal amount is paid in full, at an interest rate
per annum equal at all times to the remainder obtained by subtracting (i) the
Eurodollar Rate for the Interest Period for such Advance from (ii) the rate
obtained by dividing such Eurodollar Rate by a percentage equal to 100% minus
the Eurodollar Reserve Percentage of such Lender for such Interest Period,
payable on each Interest Payment Date for such Advance. Such additional interest
shall be determined by such Lender and notified to the Borrower through the
Administrative Agent at least two Business Days prior to the relevant Interest
Payment Date, provided, that failure to so notify the Borrower shall not
constitute a waiver of such Lender’s right to request and receive additional
interest under this subsection (d). A certificate as to the amount of such
additional interest, submitted to the Borrower and the Administrative Agent by
such Lender, shall be conclusive and binding for all purposes, absent manifest
error. Each Lender claiming any additional interest payable pursuant to this
subsection shall use reasonable efforts (consistent with legal and regulatory
restrictions) to file any certificate or document reasonably requested in
writing by the Borrower or to change the jurisdiction of its Applicable Lending
Office if the making of such a filing or change would avoid the need for or
reduce the amount of any such additional interest that may thereafter be due and
payable and would not, in the good faith determination of such Lender, be
otherwise disadvantageous to such Lender.

Section 2.07. Default Interest.

If and for so long as an Event of Default shall have occurred and be continuing,
each Advance outstanding hereunder shall bear interest at the rate otherwise
applicable to such Advance plus 2%. Without limiting the foregoing, if the
Borrower shall default in the payment of any amount becoming due hereunder
(other than the principal amount of any Advance),

 

23



--------------------------------------------------------------------------------

whether by scheduled maturity, notice of prepayment, acceleration or otherwise,
the Borrower shall on demand from time to time from the Administrative Agent pay
interest, to the extent permitted by law, on such defaulted amount up to (but
not including) the date of actual payment (after as well as before judgment) at
a rate per annum (computed as provided in Section 2.06(b)) equal to the Base
Rate plus 2%.

Section 2.08. Alternate Rate of Interest.

In the event, and on each occasion, that on the day two Business Days prior to
the commencement of any Interest Period for a Eurodollar Borrowing the
Administrative Agent shall have determined (i) that dollar deposits in the
principal amounts of the Eurodollar Advances comprising such Borrowing are not
generally available in the London interbank market or (ii) that reasonable means
do not exist for ascertaining the Eurodollar Rate, the Administrative Agent
shall, as soon as practicable thereafter, give telecopy notice of such
determination to the Borrower and the Lenders. In the event of any such
determination under clause (i) or (ii) above, until the Administrative Agent
shall have advised the Borrower and the Lenders that the circumstances giving
rise to such notice no longer exist, (x) any request by the Borrower for a
Eurodollar Borrowing pursuant to Section 2.03 shall be deemed to be a request
for a Base Rate Borrowing and (y) each Eurodollar Advance then outstanding will
automatically, on the last day of the then applicable Interest Period therefor,
Convert into a Base Rate Advance. In the event the Majority Lenders notify the
Administrative Agent that the rates at which dollar deposits are being offered
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining Eurodollar Advances during any Interest Period, the Administrative
Agent shall notify the Borrower of such notice and until the Majority Lenders
shall have advised the Administrative Agent that the circumstances giving rise
to such notice no longer exist, (A) any request by the Borrower for a Eurodollar
Borrowing shall be deemed a request for a Base Rate Borrowing and (B) each
Eurodollar Advance then outstanding will automatically, on the last day of the
then applicable Interest Period therefor, Convert into a Base Rate Advance. Each
determination by the Administrative Agent hereunder shall be made in good faith
and shall be conclusive absent manifest error; provided that the Administrative
Agent shall, upon request, provide to the Borrower a certificate setting forth
in reasonable detail the basis for such determination.

Section 2.09. Termination and Reduction of Commitments; Commitment Increase.

(a) The Commitments shall automatically terminate on the Termination Date. In
addition, the Commitments shall automatically and permanently reduce by an
amount equal to the principal amount of any prepayment required under
Section 2.10(c) or (d) on the date specified for such prepayment (regardless of
whether any Advances are outstanding on such date).

(b) Upon at least three Business Days’ prior irrevocable written notice to the
Administrative Agent, the Borrower may at any time in whole permanently
terminate, or from time to time in part permanently reduce, the Commitments;
provided, however, that (i) each partial reduction of the Commitments shall be
in an integral multiple of $1,000,000 and in a minimum principal amount of
$5,000,000 and (ii) no such termination or reduction shall be made that would
reduce the aggregate Commitments to an amount (A) less than the Outstanding

 

24



--------------------------------------------------------------------------------

Credits on the date of such termination or reduction (after giving effect to
Sections 2.10(b), (c) and (d)) or (B) less than $25,000,000, unless the result
of such termination or reduction referred to in this clause (B) is to reduce the
aggregate Commitments to $0. The Administrative Agent shall advise the Lenders
of any notice given pursuant to this Section 2.09(b) and of each Lender’s
portion of any such termination or reduction of the aggregate Commitments.

(c) Each reduction in the Commitments hereunder shall be made ratably among the
Lenders in accordance with their respective Commitments. The Borrower shall pay
to the Administrative Agent for the account of the Lenders, on the date of each
termination or reduction of the Commitments, the commitment fee payable on the
Unused Commitments (if any) under Section 2.04(a) so terminated or reduced
accrued through the date of such termination or reduction.

(d) The Borrower may terminate in full the Commitment of any Designated Lender
by giving notice of such termination to such Designated Lender and the
Administrative Agent; provided that (i) at the time of such termination, (x) no
Event of Default or Unmatured Default shall have occurred and be continuing (or
the Majority Lenders shall have consented to such termination), and (y) no
Advances shall be outstanding, and (ii) concurrently with any subsequent payment
of interest or of fees under Section 2.04(a) to the Lenders with respect to any
period before the termination of the Commitment of such Designated Lender, the
Borrower shall pay to such Designated Lender its ratable share (based upon its
pro rata share before giving effect to such termination) of such interest or
fees, as applicable. The termination of the Commitment of a Defaulting Lender
pursuant to this Section 2.09(d) shall not be deemed to be a waiver of any right
that the Borrower, the Administrative Agent or any other Lender may have against
such Defaulting Lender.

Section 2.10. Prepayment.

(a) Optional Prepayment. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing, in whole or in part, upon giving telecopy
notice (or telephone notice promptly confirmed by telecopy) to the
Administrative Agent: (i) before 10:00 A.M. three Business Days prior to
prepayment, in the case of Eurodollar Advances, and (ii) before 10:00 A.M. one
Business Day prior to prepayment, in the case of Base Rate Advances; provided,
however, that each partial prepayment shall be in an amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. Each notice of prepayment
under this subsection (a) shall specify the prepayment date and the principal
amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the Borrower to prepay such Borrowing (or portion
thereof) by the amount stated therein on the date stated therein.

(b) Mandatory Prepayment of Excess Outstanding Credits. If at any time the
aggregate Outstanding Credits exceed the aggregate Commitments, the Borrower
shall pay or prepay so much of the Borrowings as shall be necessary in order
that the Outstanding Credits will not exceed the Commitments.

(c) Mandatory Prepayment Upon Asset Dispositions. Within two Business Days after
Net Proceeds are received by or on behalf of the Borrower or any Subsidiary of
the Borrower in respect of any Asset Disposition, the Borrower shall prepay
Advances in an aggregate principal

 

25



--------------------------------------------------------------------------------

amount equal to 25% of such Net Proceeds; provided, however, that the Borrower
may defer prepayments under this subsection (c) until the Borrower and its
Subsidiaries have received Net Proceeds in respect of Asset Dispositions that
would result in a prepayment of Advances under this subsection (c) in a
principal amount of at least $5,000,000.

(d) Other Prepayment Events. Within two Business Days after any Net Proceeds are
received by or on behalf of the Borrower or any Subsidiary of the Borrower in
respect of any Prepayment Event (except an Asset Disposition), the Borrower
shall prepay Advances in an aggregate principal amount equal to such Net
Proceeds.

(e) General. All prepayments under this Section 2.10 shall be subject to
Section 8.05(b) but otherwise without premium or penalty. All prepayments under
this Section 2.10 shall be accompanied by accrued interest on the principal
amount being prepaid to the date of payment.

Section 2.11. Reserve Requirements; Change in Circumstances.

(a) Notwithstanding any other provision herein, if after the date of this
Agreement the enactment of any new law or regulation, or any change in
applicable existing law or regulation, or in the interpretation or
administration of the foregoing by any governmental authority charged with the
interpretation or administration thereof (whether or not having the force of
law), shall change the basis of taxation of payments to any Lender hereunder
(except for changes in respect of taxes on the overall net income of such Lender
or its lending office imposed by the jurisdiction in which such Lender’s
principal executive office or lending office is located), or shall result in the
imposition, modification or applicability of any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of or
credit extended by any Lender, or shall result in the imposition on any Lender
or the London interbank market of any other condition affecting this Agreement,
such Lender’s Commitment or any Advance made by such Lender, and the result of
any of the foregoing shall be to increase the cost to such Lender of making or
maintaining any Advance or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise) by an amount deemed in good faith by such Lender to be material, then
the Borrower shall, upon receipt of the notice and certificate provided for in
Section 2.11(c), promptly pay to such Lender such additional amount or amounts
as will compensate such Lender for such additional costs incurred or reduction
suffered.

(b) If any Lender shall have determined that the adoption after the date hereof
of any law, rule, regulation or guideline arising out of the July 1988 report of
the Basel Committee on Banking Regulations and Supervisory Practices entitled
“International Convergence of Capital Measurement and Capital Standards,” or the
adoption after the date hereof of any other law, rule, regulation or guideline
regarding capital adequacy, or any change in any of the foregoing or in the
interpretation or administration of any of the foregoing by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender (or any lending office of
such Lender) or any Lender’s holding company with any request or directive
regarding capital adequacy (whether or not having the force of law) of any such
authority, central bank or comparable agency, has the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding

 

26



--------------------------------------------------------------------------------

company, if any, as a consequence of this Agreement, such Lender’s Commitment or
the Advances made by such Lender pursuant hereto to a level below that which
such Lender or such Lender’s holding company could have achieved but for such
adoption, change or compliance (taking into consideration such Lender’s policies
and the policies of such Lender’s holding company with respect to capital
adequacy) by an amount deemed in good faith by such Lender to be material, then
from time to time such additional amount or amounts as will compensate such
Lender for any such reduction suffered will be paid by the Borrower to such
Lender.

(c) A certificate of each Lender setting forth such amount or amounts as shall
be necessary to compensate such Lender or its holding company as specified in
subsection (a) or (b) above, as the case may be, and containing an explanation
in reasonable detail of the manner in which such amount or amounts shall have
been determined, shall be delivered to the Borrower and shall be conclusive
absent manifest error. The Borrower shall pay each Lender the amount shown as
due on any such certificate delivered by it within 10 days after its receipt of
the same. Each Lender shall give prompt notice to the Borrower of any event of
which it has knowledge, occurring after the date hereof, that it has determined
will require compensation by the Borrower pursuant to this Section 2.11. If any
such law, rule, regulation, guideline or other change or condition described in
this Section 2.11 shall later be held by a court of competent jurisdiction to be
invalid or inapplicable to the Borrower or such Lender, such Lender shall
promptly refund to the Borrower any amounts previously paid by the Borrower to
such Lender pursuant to this Section 2.11.

(d) Failure on the part of any Lender to demand compensation for any increased
costs or reduction in amounts received or receivable or reduction in return on
capital with respect to any period shall not constitute a waiver of such
Lender’s right to demand compensation with respect to such period or any other
period; provided that such Lender shall not be entitled to demand compensation
hereunder if such demand is made more than 90 days following the later of such
Lender’s incurrence or sufferance thereof and such Lender’s actual knowledge of
the event giving rise to such Lender’s rights under this Section. The protection
of this Section shall be available to each Lender regardless of any possible
contention of the invalidity or inapplicability of the law, rule, regulation,
guideline or other change or condition that shall have occurred or been imposed.

(e) Each Lender agrees that it will designate a different lending office if such
designation will avoid the need for, or reduce the amount of, such compensation
and will not, in the reasonable judgment of such Lender, be disadvantageous to
such Lender.

Section 2.12. Change in Legality.

(a) Notwithstanding any other provision herein, if the introduction of, or any
change in, any law or regulation or in the interpretation thereof by any
governmental authority charged with the administration or interpretation thereof
shall make it unlawful for any Lender to make or maintain any Eurodollar Advance
or to give effect to its obligations as contemplated hereby with respect to any
Eurodollar Advance, then, by written notice to the Borrower and to the
Administrative Agent, such Lender may:

(i) declare that Eurodollar Advances will not thereafter be made by such Lender
hereunder, whereupon any request for a Eurodollar Borrowing shall, as to such
Lender only, be deemed a request for a Base Rate Advance unless such declaration
shall be subsequently withdrawn (any Lender delivering such a declaration hereby
agreeing to withdraw such declaration promptly upon determining that such event
of illegality no longer exists); and

 

27



--------------------------------------------------------------------------------

(ii) require that all outstanding Eurodollar Advances made by it be Converted to
Base Rate Advances, in which event all such Eurodollar Advances shall be
automatically Converted to Base Rate Advances as of the effective date of such
notice as provided in subsection (b) below.

Prior to any Lender giving notice to the Borrower under this Section 2.12, such
Lender shall use reasonable efforts to change the jurisdiction of its Applicable
Lending Office, if such change would avoid such event of illegality and would
not, in the sole reasonable determination of such Lender, be otherwise
disadvantageous to such Lender. In the event any Lender shall exercise its
rights under (i) or (ii) above, all payments and prepayments of principal that
would otherwise have been applied to repay the Eurodollar Advances that would
have been made by such Lender or the Converted Eurodollar Advances of such
Lender shall instead be applied to repay the Base Rate Advances made by such
Lender in lieu of, or resulting from the Conversion of, such Eurodollar
Advances.

(b) For purposes of this Section 2.12, a notice by any Lender shall be effective
as to each Eurodollar Advance, if lawful, on the last day of the Interest Period
currently applicable to such Eurodollar Advance; in all other cases such notice
shall be effective on the date of receipt.

Section 2.13. Pro Rata Treatment.

Except as required under Section 2.09(d), 2.12 or 2.16, each Borrowing, each
payment or prepayment of principal of any Borrowing, each payment of interest on
the Advances, each payment of commitment fees, each reduction of the Commitments
and each Conversion of any Advance shall be allocated pro rata among the Lenders
in accordance with their respective Commitments (or, if such Commitments shall
have expired or been terminated, in accordance with the respective Outstanding
Credits of the Lenders). Each Lender agrees that in computing such Lender’s
portion of any Borrowing to be made hereunder, the Administrative Agent may, in
its discretion, round each Lender’s percentage of such Borrowing to the next
higher or lower whole dollar amount.

Section 2.14. Sharing of Setoffs.

Each Lender agrees that if it shall, through the exercise of a right of banker’s
lien, setoff or counterclaim, or pursuant to a secured claim under Section 506
of Title 11 of the United States Code or other security or interest arising
from, or in lieu of, such secured claim, received by such Lender under any
applicable bankruptcy, insolvency or other similar law or otherwise, or by any
other means, obtain payment (voluntary or involuntary) in respect of any
Advance, in any case as a result of which the unpaid principal portion of its
Advances shall be proportionately less than the unpaid principal portion of the
Advances of any other Lender, it shall be deemed simultaneously to have
purchased from such other Lender at face value, and shall promptly pay

 

28



--------------------------------------------------------------------------------

to such other Lender the purchase price for, a participation in the Advances of
such other Lender, so that the aggregate unpaid principal amount of the Advances
and participations in the Advances held by each Lender shall be in the same
proportion to the aggregate unpaid principal amount of all Advances then
outstanding as the principal amount of its Advances prior to such exercise of
banker’s lien, setoff or counterclaim or other event was to the principal amount
of all Advances outstanding prior to such exercise of banker’s lien, setoff or
counterclaim or other event; provided, however, that, if any such purchase or
purchases or adjustments shall be made pursuant to this Section 2.14 and the
payment giving rise thereto shall thereafter be recovered, such purchase or
purchases or adjustments shall be rescinded to the extent of such recovery and
the purchase price or prices or adjustment restored without interest. The
Borrower expressly consents to the foregoing arrangements and agrees that any
Lender holding a participation in an Advance deemed to have been so purchased
may exercise any and all rights of banker’s lien, setoff or counterclaim with
respect to any and all moneys owing by the Borrower to such Lender by reason
thereof as fully as if such Lender had made an Advance in the amount of such
participation.

Section 2.15. Payments.

(a) The Borrower shall make each payment (including principal of or interest on
any Borrowing, any fees or other amounts) hereunder without setoff,
counterclaim, defense, recoupment or other deduction from an account in the
United States not later than 12:00 noon on the date when due in dollars to the
Administrative Agent at its offices specified in Section 8.01, in immediately
available funds.

(b) Whenever any payment (including principal of or interest on any Borrowing,
any fees or other amounts) hereunder shall become due, or otherwise would occur,
on a day that is not a Business Day, such payment may be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of interest or fees, if applicable.

Section 2.16. Taxes.

(a) Any and all payments of principal and interest on any Outstanding Credit, or
of any fees or indemnity or expense reimbursements by the Borrower hereunder
(“Borrower Payments”) shall be made, in accordance with Section 2.15, free and
clear of and without deduction for any and all current or future United States
Federal, state and local taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect to such Borrower Payments, but
only to the extent reasonably attributable to such Borrower Payments, excluding
(i) income taxes imposed on the net income of the Administrative Agent or any
Lender and (ii) franchise taxes imposed on the net income of the Administrative
Agent or any Lender, in each case by the jurisdiction under the laws of which
the Administrative Agent or such Lender is organized or doing business through
offices or branches located therein, or any political subdivision thereof (all
such nonexcluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities, collectively or individually, “Taxes”). If the Borrower shall be
required to deduct any Taxes from or in respect of any sum payable hereunder to
the Administrative Agent or any Lender, (i) the sum payable shall be increased
by the amount (an “additional amount”) necessary so that after making all
required deductions (including

 

29



--------------------------------------------------------------------------------

deductions applicable to additional sums payable under this Section 2.16), the
Administrative Agent or such Lender (as the case may be) shall receive an amount
equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall pay
the full amount deducted to the relevant governmental authority in accordance
with applicable law.

(b) In addition, the Borrower shall pay to the relevant governmental authority
in accordance with applicable law any current or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies that
arise from any payment made hereunder or from the execution, delivery or
registration of, or otherwise with respect to, this Agreement or the Fee Letter
(such taxes being “Other Taxes”).

(c) The Borrower shall indemnify the Administrative Agent and each Lender (as
the case may be) for the full amount of Taxes and Other Taxes with respect to
Borrower Payments paid by such person, and any liability (including penalties,
interest and expenses (including reasonable attorney’s fees and expenses))
arising therefrom or with respect thereto, whether or not such Taxes or Other
Taxes were correctly or legally asserted by the relevant United States
governmental authority. A certificate setting forth and containing an
explanation in reasonable detail of the manner in which such amount shall have
been determined and the amount of such payment or liability prepared by a Lender
or the Administrative Agent on their behalf, absent manifest error, shall be
final, conclusive and binding for all purposes. Such indemnification shall be
made within 30 days after the date the Administrative Agent or the Lender, as
the case may be, makes written demand therefor. If any Taxes or Other Taxes for
which the Administrative Agent or any Lender has received indemnification from
the Borrower hereunder shall be finally determined to have been incorrectly or
illegally asserted and are refunded to the Administrative Agent or such Lender,
the Administrative Agent or such Lender, as the case may be, shall promptly
forward to the Borrower any such refunded amount.

(d) As soon as practicable, but in any event within 30 days, after the date of
any payment of Taxes or Other Taxes by the Borrower to the relevant United
States governmental authority, the Borrower will deliver to the Administrative
Agent, at its address referred to in Section 8.01, the original or a certified
copy of a receipt issued by such United States governmental authority evidencing
payment thereof.

(e) Without prejudice to the survival of any other agreement contained herein,
the agreements and obligations contained in this Section 2.16 shall survive the
payment in full of the principal of and interest on all Advances made hereunder.

(f) Each of the Administrative Agent and each Lender that is organized under the
laws of a jurisdiction other than the United States, any State thereof or the
District of Columbia (a “Non-U.S. Payee”) shall deliver to the Borrower and the
Administrative Agent two copies of either United States Internal Revenue Service
Form W-8BEN or Form W-8ECI, or applicable successor forms, properly completed
and duly executed by such Non-U.S. Payee claiming complete exemption from, or
reduced rate of, United States Federal withholding tax on payments by the
Borrower under this Agreement. Such forms shall be delivered by each Non-U.S.
Payee on or before the date it becomes a party to this Agreement (or, in the
case of any Lender that becomes a party to this Agreement pursuant to an
Assignment and Acceptance (a “Transferee”),

 

30



--------------------------------------------------------------------------------

on or prior to the effective date of such Assignment and Acceptance) and on or
before the date, if any, such Non-U.S. Payee changes its Applicable Lending
Office by designating a different lending office (a “New Lending Office”). In
addition, each Non-U.S. Payee shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Non-U.S.
Payee. Notwithstanding any other provision of this Section 2.16(f), a Non-U.S.
Payee shall not be required to deliver any form pursuant to this Section 2.16(f)
that such Non-U.S. Payee is not legally able to deliver.

(g) The Borrower shall not be required to indemnify any Non-U.S. Payee, or to
pay any additional amounts to any Non-U.S. Payee, in respect of United States
Federal, state or local withholding tax pursuant to subsection (a) or (c) above
to the extent that (i) the obligation to withhold amounts with respect to United
States Federal, state or local withholding tax existed on the date such Non-U.S.
Payee became a party to this Agreement (or, in the case of a Transferee, on the
effective date of the Assignment and Acceptance pursuant to which such
Transferee becomes a Lender) or, with respect to payments to a New Lending
Office, the date such Non-U.S. Payee designated such New Lending Office with
respect to an Advance; provided, however, that this clause (i) shall not apply
to any Lender that becomes a Lender or New Lending Office that becomes a New
Lending Office as a result of an assignment or designation made at the request
of the Borrower; and provided further, however, that this clause (i) shall not
apply to the extent the indemnity payment or additional amounts any Lender, the
Administrative Agent or any Lender through a New Lending Office would be
entitled to receive (without regard to this clause (i)) do not exceed the
indemnity payment or additional amounts that the person making the assignment or
transfer to such Lender, the Administrative Agent or such Lender making the
designation of such New Lending Office would have been entitled to receive in
the absence of such assignment, transfer or designation or (ii) the obligation
to pay such additional amounts or such indemnity payments would not have arisen
but for a failure by such Non-U.S. Payee to comply with the provisions of
subsection (g) above or (i) below.

(h) Any of the Administrative Agent or any Lender claiming any indemnity payment
or additional amounts payable pursuant to this Section 2.16 shall use reasonable
efforts (consistent with legal and regulatory restrictions) to file any
certificate or document reasonably requested in writing by the Borrower or to
change the jurisdiction of its Applicable Lending Office if the making of such a
filing or change would avoid the need for or reduce the amount of any such
indemnity payment or additional amounts that may thereafter accrue and would
not, in the good faith determination of the Administrative Agent or such Lender
(as the case may be), be otherwise disadvantageous to such person. Subject
always to Section 2.16(i), any of the Administrative Agent or any Lender
claiming any indemnity payment or additional amount payable pursuant to this
Section 2.16 shall, upon request of the Borrower, use reasonable efforts
(consistent with legal and regulatory restrictions) to obtain a refund of any
Tax or Other Tax giving rise to such indemnity payment or additional amount
payable and shall pay any refund (after deduction of any Tax or Other Tax paid
or payable by the Administrative Agent or such Lender as a result of such
refund), not exceeding the increased amount paid by the Borrower pursuant to
this Section 2.16, to the Borrower, provided, however, that (i) the
Administrative Agent or Lender, as the case may be, shall not be obligated to
disclose to the Borrower any information regarding its tax affairs or
computations and (ii) nothing in this Section 2.16(h) shall interfere with the
right of the Administrative Agent or such Lender to arrange its tax affairs as
it deems appropriate.

 

31



--------------------------------------------------------------------------------

(i) Nothing contained in this Section 2.16 shall require the Administrative
Agent or any Lender to make available to the Borrower any of its tax returns (or
any other information) that it deems to be confidential or proprietary.

Section 2.17. Assignment of Commitments Under Certain Circumstances.

In the event that any Lender shall have delivered a notice or certificate
pursuant to Section 2.11 or 2.12, or the Borrower shall be required to make
additional payments to the Administrative Agent or any Lender under
Section 2.16, or any Lender shall become a Designated Lender, the Borrower shall
have the right, at its own expense, upon notice to the Administrative Agent and
such Lender, to require such Lender to transfer and assign without recourse (in
accordance with and subject to the restrictions contained in Section 8.04) all
such Lender’s interests, rights and obligations under this Agreement and the
other Credit Documents to another financial institution approved by the
Administrative Agent (which approval shall not be unreasonably withheld. and
such approval is not required by the Borrower if an Event of Default has
occurred and is continuing), which financial institution shall assume such
obligations; provided that (i) at the time of such assignment no Event of
Default and no Unmatured Default shall have occurred and be continuing, (ii) the
Borrower shall pay to the assigning Lender all amounts (if any) then due and
payable to such Lender under Sections 2.11 and 2.16, (iii) no such assignment
shall conflict with any law, rule or regulation or order of any governmental
authority and (iv) the assignee or the Borrower, as the case may be, shall pay
to the assignor in immediately available funds on the date of such assignment
the principal of and interest accrued to the date of payment on the Advances
made by such assignor hereunder and all other amounts accrued for its account or
owed to it hereunder.

ARTICLE III

CONDITIONS PRECEDENT

Section 3.01. Conditions Precedent to Effectiveness of this Agreement.

The amendment and restatement of the Existing Credit Agreement as set forth in
this Agreement shall not be effective unless and until the following conditions
precedent shall have been satisfied (such date being the “Effective Date”):

(a) The Borrower, the Administrative Agent and the Majority Lenders shall have
executed and delivered to the Administrative Agent executed counterparts of this
Agreement.

(b) The Borrower shall have delivered to the Administrative Agent (x) executed
copies of each of the following documents, each of which shall be in form and
substance satisfactory to the Majority Lenders and each certified by the
Secretary or the Assistant Secretary of the Borrower as being true and correct
copies and in full force and effect as of the Effective Date:

(i) the EDFI Master Put and Purchase Agreement,

(ii) the EDFI Stock Purchase Agreement,

 

32



--------------------------------------------------------------------------------

(iii) the Payment Guaranty, dated as of December 17, 2008, made by EDFI, as
guarantor, in favor of the Borrower,

(iv) the Amended and Restated Investor Agreement, dated as of December 17, 2008,
amending and restating the Investor Agreement, dated as of July 20, 2007, by and
between EDFI and the Borrower,

(v) the Investor Rights Agreement, dated as of December 17, 2008, by and between
the Borrower, as the Company, and EDF Development Inc., as the Investor,

(vi) the Articles Supplementary,

(vii) the documents evidencing the EDFI Facility (in redacted form);

and (y) drafts of each other EDFI Transaction Document.

(c) The Borrower shall have delivered to the Administrative Agent, dated as of
the Effective Date, a solvency certificate of the Chief Financial Officer or
Treasurer of the Borrower, substantially in the form of Exhibit E hereto.

(d) The Administrative Agent shall have received evidence satisfactory to it
that S&P, Moody’s and Fitch Ratings, Inc., respectively, shall have indicated
that the Reference Rating by S&P will not be lower than BBB-, that the Reference
Rating by Moody’s will not be lower than Baa3 and that the long-term, senior
unsecured non-credit enhanced debt rating of the Borrower issued by Fitch
Ratings, Inc. will not be lower than BBB-.

(e) Simultaneously with the occurrence of the Effective Date, the MEHC Agreement
shall terminate and the EDFI Investment shall be consummated.

(f) The Administrative Agent shall have received evidence satisfactory to it
that the Wachovia Credit Agreement has been modified on terms consistent with
the terms of this Agreement and otherwise in form and substance reasonably
satisfactory to the Administrative Agent.

(g) The Borrower shall have paid all fees due and payable in connection with
this Agreement.

(h)(i) The representations and warranties contained in Article IV below shall be
true and correct on and as of the Effective Date hereof as though made on and as
of such date and (ii) no event shall have occurred and be continuing, or would
result from the execution and delivery of this Agreement or any other Credit
Document, that constitutes an Event of Default or that would constitute an
Unmatured Default.

 

33



--------------------------------------------------------------------------------

Section 3.02. Conditions Precedent to Each Borrowing.

The obligation of each Lender to make Advances to be made by it (including the
initial Advance to be made by it) in connection with any Borrowing shall be
subject to the further conditions precedent that on the date of such Borrowing:

(a) The following statements shall be true (and each of the giving of the
applicable notice or request by the Borrower with respect to such Borrowing and
the acceptance of such Borrowing shall constitute a representation and warranty
by the Borrower that, on the date of such Borrowing, such statements are true):

(i) The representations and warranties contained in Section 4.01 (other than
those set forth in the last sentence of subsection (f) and in subsections
(m) and (n) thereof) are correct on and as of the date of such Borrowing, before
and after giving effect to such Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date; and

(ii) No event has occurred and is continuing or would result from such
Borrowing, or from the application of the proceeds therefrom, that constitutes
an Event of Default or, except in the case of a Borrowing that would not
increase the aggregate principal amount of Outstanding Credits, an Unmatured
Default.

(b) The Borrower shall have furnished to the Administrative Agent such other
approvals, opinions or documents as any Lender, through the Administrative
Agent, may reasonably request as to the legality, validity, binding effect or
enforceability of this Agreement or the financial condition, properties,
operations or prospects of the Borrower and its Subsidiaries.

Section 3.03. Reliance on Certificates.

The Lenders and the Administrative Agent shall be entitled to rely conclusively
upon the certificates delivered from time to time by officers of Borrower as to
the names, incumbency, authority and signatures of the respective Persons named
therein until such time as the Administrative Agent may receive a replacement
certificate, in form acceptable thereto, from an officer of the Borrower
identified to the Administrative Agent as having authority to deliver such
certificate, setting forth the names and true signatures of the officers and
other representatives of the Borrower thereafter authorized to act on behalf of
the Borrower.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.01. Representations and Warranties of the Borrower.

The Borrower represents and warrants as follows:

(a) The Borrower (i) is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Maryland (ii) is duly qualified and
in good standing as a foreign corporation authorized to do business in every
jurisdiction where the failure to so qualify results in a Material Adverse
Change and (iii) has the requisite corporate power and authority to own its
properties and to carry on its business as now conducted and as proposed to be
conducted.

(b) The execution, delivery and performance by the Borrower of this Agreement
and the other Credit Documents to which it is a party are within the Borrower’s
corporate powers, have been duly authorized by all necessary corporate action,
and do not contravene (i) the

 

34



--------------------------------------------------------------------------------

Borrower’s charter or by-laws or (ii) any law or any material contractual
restriction binding on or affecting the Borrower or its Subsidiaries, and do not
result in or require the creation of any Lien upon or with respect to any of the
Borrower’s properties (other than Liens required under Section 5.01(i)).

(c) The Borrower (i) possesses good and marketable title to all of its material
properties and assets, and (ii) owns or possesses all material licenses and
permits necessary for the operation by it of its business as currently
conducted.

(d) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery or performance by the Borrower of this Agreement and the
other Credit Documents to which it is a party.

(e) This Agreement and the other Credit Documents to which it is a party have
been duly executed and delivered by the Borrower and are the legal, valid and
binding obligations of the Borrower, enforceable against the Borrower in
accordance with their respective terms, except to the extent that enforcement
may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity.

(f) The (i) audited consolidated balance sheet of the Borrower and its
Subsidiaries as at December 31, 2007, and the related audited consolidated
statements of income and cash flows of the Borrower and its Subsidiaries for the
fiscal year then ended (copies of which have been furnished to each Lender),
(ii) unaudited consolidated balance sheet of the Borrower and its Subsidiaries
as of September 30, 2008 and the related unaudited consolidated statements of
income and cash flows for the nine months then ended (copies of which have been
furnished to each Lender) and (iii) each of the financial statements delivered
by the Borrower pursuant to Section 5.03(b) and Section 5.03(c) hereof fairly
present (subject, in the case of such unaudited financial statements, to
year-end adjustments) the financial condition of Borrower and its Subsidiaries
as at such dates and the results of the operations of Borrower and its
Subsidiaries for the periods ended on such dates, all in accordance with GAAP.
Since December 31, 2007, there has been no Material Adverse Change.

(g) The Borrower is not engaged in the business of extending credit for the
purpose of buying or carrying Margin Stock, and no proceeds of any Advance will
be used to buy or carry any Margin Stock or to extend credit to others for the
purpose of buying or carrying any Margin Stock. After the making of each
Advance, Margin Stock will constitute less than 25 percent of the assets of the
Borrower and its Subsidiaries on a consolidated basis.

(h) The Borrower is not in violation of, and no condition exists that with
notice or lapse of time or both would constitute a violation by the Borrower of,
the Margin Regulations.

(i) The Borrower has filed or caused to be filed all material Federal, state and
local tax returns that to its knowledge are required to be filed by it, and has
paid or caused to be paid all material taxes shown to be due and payable on such
returns or on any assessments received by it to the extent required to be paid
pursuant to Section 5.01(a).

 

35



--------------------------------------------------------------------------------

(j) The Borrower is in compliance with all laws (including ERISA and
environmental laws), rules, regulations and orders of any governmental authority
applicable to it, except to the extent that the Borrower’s failure to so comply
does not result in a Material Adverse Change.

(k) Except as does not result in a Material Adverse Change, the Borrower and
each ERISA Affiliate of the Borrower (i) have not incurred any liability to the
PBGC (other than for the payment of current premiums that are not past due) with
respect to any Title IV Plan, (ii) have not incurred any Withdrawal Liability,
and (iii) have not been notified by the sponsor of a Multiemployer Plan that
such Multiemployer Plan is in reorganization or has been terminated within the
meaning of Title IV of ERISA.

(l) Except as does not result in a Material Adverse Change, no ERISA Event has
occurred.

(m) Except as disclosed in the Borrower’s Annual Report on Form 10-K for the
fiscal year ended December 31, 2007, its Quarterly Report on Form 10-Q for the
fiscal quarter ended September 30, 2008, and all Periodic Reports on Form 8-K
filed with the Securities and Exchange Commission prior to the date hereof,
copies of each of which have been delivered to the Administrative Agent, there
is no pending or, to the Borrower’s knowledge, threatened action or proceeding
affecting the Borrower or any of its Subsidiaries before any court, governmental
agency or arbitrator, which materially adversely affects the financial condition
of the Borrower and its Subsidiaries taken as a whole, or the enforceability
against the Borrower of this Agreement and the other Credit Documents to which
it is a party.

(n) The Borrower is not an “investment company” or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.

(o) The proceeds of the Advances hereunder will be used in accordance with
Section 5.01(h).

(p) The Borrower has no secured Indebtedness, except to the extent permitted
under Section 5.02(a).

(q) The Borrower is not in default in any respect under any contract, lease,
loan agreement, indenture, mortgage, security agreement or other agreement or
obligation to which it is a party or by which any of its properties is bound,
which default results in a Material Adverse Change. No Unmatured Default or
Event of Default presently exists and is continuing.

(r) The Borrower is, and on and after the consummation of the transactions
contemplated by this Agreement and the EDFI Transactions Documents will be,
Solvent.

(s) Neither this Agreement nor any financial statements (other than any
financial projections) delivered to the Lenders nor any other document,
certificate or statement furnished to the Lenders by or on behalf of the
Borrower in connection with the transactions contemplated hereby contains any
untrue statement of a material fact or omits to state a material fact necessary
in order to make the statements contained therein or herein, taken as a whole,
not misleading at

 

36



--------------------------------------------------------------------------------

the time made in light of the circumstances when made. All financial
projections, if any, that have been or will be prepared by the Borrower and made
available to the Administrative Agent or any Lender in connection with this
Agreement have been or will be prepared in good faith based upon assumptions
believed by the Borrower to be reasonable at the time made in light of the
circumstances when made (it being understood that such projections are subject
to significant uncertainties and contingencies, many of which are beyond the
Borrower’s control, and that no assurance can be given that the projections will
be realized).

(t) Since the date hereof there has been no change to the charter or by-laws of
the Borrower that materially adversely affects the rights of the Lenders.

ARTICLE V

COVENANTS OF THE BORROWER

Section 5.01. Affirmative Covenants.

The Borrower covenants that it will, and, other than in subsections (f) and
(h) below, will cause each Material Subsidiary to, so long as any amount owing
hereunder shall remain unpaid or any Lender shall have any Commitment hereunder,
unless the Majority Lenders shall otherwise consent in writing:

(a) Payment of Taxes, Etc. Pay and discharge all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits, or
upon any properties belonging to it, prior to the date on which penalties attach
thereto, and all lawful claims that, if unpaid, might become a Lien upon any of
its properties or result in a Material Adverse Change; provided it shall not be
required to pay any such tax, assessment, charge, levy or claim that is being
contested in good faith and by proper proceedings.

(b) Performance and Compliance with Other Agreements. Perform and comply with
each of the material provisions of each material indenture, credit agreement,
contract or other agreement by which it is bound, non-performance or
non-compliance with which results in a Material Adverse Change, except material
contracts or other agreements being contested in good faith.

(c) Preservation of Corporate Existence, Conduct of Business, Etc. Preserve and
maintain its corporate existence in the jurisdiction of its incorporation, and
qualify and remain qualified as a foreign corporation in good standing in each
jurisdiction in which such qualification is necessary or desirable in view of
its business and operations or the ownership of its properties, except where the
failure to be so qualified does not result in a Material Adverse Change.

(d) Compliance with Laws, Business and Properties. Comply with the requirements
of all applicable laws (including ERISA and environmental laws), rules,
regulations and orders of any governmental authority, non-compliance with which
results in a Material Adverse Change, except laws, rules, regulations and orders
being contested in good faith. At all times maintain and preserve all property
material to the conduct of its business and keep such property in good repair,
working order and condition and from time to time make, or cause to be made, all
needful and proper repairs, renewals, additions, improvements and replacements
thereto necessary in order that the business carried on in connection therewith
may be properly conducted at all times as currently conducted.

 

37



--------------------------------------------------------------------------------

(e) Maintenance of Insurance. Maintain insurance in effect at all times in such
amounts and covering such risks as are usually carried by companies of a similar
size, engaged in similar businesses and owning similar properties in the same
general geographical area in which the Borrower or such Material Subsidiary
operates, either with responsible and reputable insurance companies or
associations, or, in whole or in part, by establishing reserves of one or more
insurance funds, either alone or with other corporations or associations.

(f) Maintenance of Licenses, Permits and Registrations. Maintain, and cause each
of its Subsidiaries to maintain, in effect at all times all material licenses
and permits from, and registrations with, any governmental authority or any
other Person necessary for the operation by the Borrower and its Subsidiaries of
their business as currently conducted.

(g) Books and Records; Inspection Rights. Keep proper books of record and
account in which entries shall be made of all financial transactions and assets
and business of the Borrower and the Material Subsidiaries in accordance with
GAAP. At any reasonable time and from time to time, permit the Administrative
Agent or any Lender or any agents or representatives thereof to examine and take
down in writing any information contained in the records and books of account
of, and visit the properties of, the Borrower or any Material Subsidiary and to
discuss the affairs, finances and accounts of the Borrower or any Material
Subsidiary with any of their respective officers.

(h) Use of Proceeds. Use the proceeds of Advances for (i) working capital
purposes, including capital expenditures, for the Borrower and its Subsidiaries,
specifically excluding use of such proceeds for any Hostile Acquisition, (ii) as
credit support for the Borrower’s commercial paper and (iii) for general
corporate purposes.

(i) Collateral. Upon the Collateral Trigger Date, grant or cause to be granted
to the Collateral Agent, for the equal and ratable benefit of the Lenders, the
Administrative Agent and the parties (other than the Borrower) to the Wachovia
Credit Agreement, first priority perfected Liens on substantially all interests
of the Borrower and its Subsidiaries in the assets described on Schedule II,
subject to the agreed security principles set forth on Schedule II, pursuant to
customary Security Documents (including a limited recourse guaranty of the
Borrower’s obligations hereunder and under the Wachovia Credit Agreement if the
applicable Loan Party is not the Borrower) in form and substance customary for
similar financings and reasonably satisfactory to the Administrative Agent, the
Collateral Agent and the Borrower, together with (i) delivery to the
Administrative Agent and the Collateral Agent of customary filings and
recordings necessary or desirable to perfect such Liens, (ii) customary opinions
of counsel to the applicable Loan Parties with respect to the enforceability of
the Security Documents, the creation and perfection of the Liens thereunder and
such other matters as the Administrative Agent may reasonably request, and
(iii) such other information relating to the Collateral as the Collateral Agent
and the Administrative Agent may reasonably request.

(j) Ownership of Certain Nuclear Assets. Maintain (i) at least a 50.01%
ownership interest in Constellation Generation, (ii) maintain a 100% ownership
interest in Constellation

 

38



--------------------------------------------------------------------------------

Generation until the closing of the EDFI Acquisition and (iii) cause
Constellation Generation to maintain ownership of 100% of the interests it owns
on the date hereof in Calvert Cliffs’ Units 1 and 2, Nine Mile Point Units 1 and
3 and Ginna and the operators thereof.

(k) EDFI Investment. Maintain the proceeds received from the EDFI Investment in
a segregated account and use the proceeds thereof solely to prepay the
Indebtedness issued pursuant to the MEHC Agreement.

(l) EDFI Transaction Documents. Comply in all material respects with all the
material covenants applicable to it under the EDFI Transaction Documents.

Section 5.02. Negative Covenants.

The Borrower covenants that it will not, nor will it permit any Material
Subsidiary to, so long as any amount owing hereunder shall remain unpaid or any
Lender shall have any Commitment hereunder, without the prior written consent of
the Majority Lenders:

(a) Liens, Etc. Create, incur, assume or suffer to exist any mortgage, deed of
trust, pledge, lien, security interest or other charge or encumbrance, or any
other type of preferential arrangement, upon or with respect to any of its
properties or rights, whether now owned or hereafter acquired, or assign any
right to receive income, services or property (any of the foregoing being
referred to herein as a “Lien”), except that the foregoing restrictions shall
not apply to Liens:

(i) on the property of BGE, at any time that BGE is a Material Subsidiary,
securing an aggregate principal amount of up to $500,000,000 of the obligations
of BGE;

(ii) for taxes, assessments or governmental charges or levies on property of the
Borrower or any Material Subsidiary if the same shall not at the time be
delinquent or thereafter can be paid without penalty, or are being contested in
good faith and by appropriate proceedings;

(iii) imposed by law, such as carriers’, warehousemen’s and mechanics’ Liens and
other similar Liens arising in the ordinary course of business;

(iv) arising out of pledges or deposits under worker’s compensation laws,
unemployment insurance, or other social security or similar legislation;

(v) to secure the performance of (x) bids, tenders, contracts (other than
contracts for the payment of borrowed money), leases, trading contracts, surety
or similar bonds or other similar obligations made in the ordinary course of
business or (y) reimbursement obligations in respect of letters of credit issued
to support the obligations described in the foregoing clause (x); provided that,
for the avoidance of doubt, Liens (including, without limitation, rights of
set-off) on (i) deposits and (ii) revenues under trading contracts, in each case
in favor of counterparties under such trading contracts and other obligations
incurred in the ordinary course of business (including trading counterparties,
brokerages, clearing houses, utilities, systems operators and similar entities)
shall be permitted and shall be permitted to be first priority Liens on such
collateral;

 

39



--------------------------------------------------------------------------------

(vi) arising out of purchase money mortgages or other Liens on property acquired
by the Borrower or any Material Subsidiary in the ordinary course of business to
secure the purchase price of such property or to secure Indebtedness incurred
solely for the purpose of financing the acquisition of any such property to be
subject to such Liens, or Liens existing on any such property at the time of
acquisition, or extensions, renewals or replacements of any of the foregoing for
the same or a lesser amount; provided that no such Lien shall exceed the fair
market value of the property acquired (as determined at the time of purchase),
or extend to or cover any property other than the property being acquired, and
no such extension, renewal or replacement shall extend to or cover any property
not theretofore subject to the Lien being extended, renewed or replaced;

(vii) constituting attachment, judgment and other similar Liens arising in
connection with court proceedings to the extent not constituting an Event of
Default under Section 6.01(g);

(viii) constituting easements, restrictions and other similar encumbrances
arising in the ordinary course of business, which in the aggregate do not
materially adversely affect the Borrower’s or any Material Subsidiary’s use of
its properties;

(ix) created pursuant to Section 5.01(i); or

(x) created under Section 6.02(b) of the Wachovia Credit Agreement or on cash
collateral accounts established by the Borrower to secure investments and
guarantees.

(b) Mergers, Etc. Merge or consolidate with any Person, unless:

(i) in the case of any such merger or consolidation involving the Borrower, the
surviving or resulting entity is (A) the Borrower or (B) with the written
consent of all of the Lenders, a Subsidiary of the Borrower; provided that such
Subsidiary of the Borrower expressly assumes in writing all of the obligations
of the Borrower under this Agreement and the other documents executed and
delivered in connection therewith and executes and delivers such other
documents, instruments, certificates and opinions as the Administrative Agent
may reasonably request;

(ii) in the case of any such merger or consolidation involving a Material
Subsidiary, the surviving or resulting entity is a wholly-owned Subsidiary of
the Borrower; and

(iii) immediately after giving effect thereto no Event of Default or Unmatured
Default shall have occurred and be continuing.

(c) Sale of Assets, Etc. Sell, transfer, lease, assign or otherwise convey or
dispose of (w) any common voting shares of BGE or any interests in Constellation
Generation, other than pursuant to the EDFI Acquisition, (x) any Collateral,
except pursuant to the EDF Put Options, the EDFI Acquisition and other customary
exceptions to be agreed in the Security Documents, or (y) any other assets
(whether now owned or hereafter acquired) to an unrelated third party, in any
single or series of transactions, whether or not related, except, in the case of
the assets described in clause (y):

(i) the sale of electricity or natural gas and related and ancillary services,
other commodities, and any other assets in the ordinary course of business;

 

40



--------------------------------------------------------------------------------

(ii) the sale or other disposition of obsolete or worn out property and other
assets (including inventory) in the ordinary course of business;

(iii) the sale of any investment in any security with a maturity of less than
one year;

(iv) the abandonment or disposition of patents, trademarks or other intellectual
property that are, in the Borrower’s reasonable judgment, no longer economically
practicable to maintain or useful in the conduct of the business of the seller;

(v) the sale or other disposition of the following assets: all international
assets, all non-core real estate assets, and the investment portfolio of
Constellation Investments, Inc., a Maryland corporation;

(vi) sales or other dispositions of assets not in the ordinary course of
business, the value of which, individually, or in the aggregate, does not exceed
25% of the consolidated assets of the Borrower and its subsidiaries, as
reflected on the then-most-recent quarterly balance sheet, where the value of
the assets being sold or disposed of is the book value of such assets;

(vii) any disposition of a leasehold interest (in the capacity of lessee) in any
real or personal property in the ordinary course of business;

(viii) any license or sublicense of intellectual property that does not
interfere with the business of the Borrower or any Material Subsidiary;

(ix) any distribution by Constellation Generation of its interest in UniStar
Nuclear Energy, LLC; or

(x) any transfers or dispositions of assets to the Borrower or any wholly-owned
Material Subsidiary of the Borrower; or

(xi) any sale or other disposition of assets pursuant to any EDFI Put Option.

(d) Plans.

(i) Engage in any “prohibited transaction,” as such term is defined in
Section 4975 of the Code or Section 406 of ERISA (other than transactions that
are exempt by ERISA, its regulations or its administrative exemptions), with
respect to any Plan that results in a Material Adverse Change;

 

41



--------------------------------------------------------------------------------

(ii) Incur or permit any ERISA Affiliate of the Borrower to fail to satisfy the
minimum funding standard (within the meaning of Section 412 of the Code) for a
Title IV Plan that results in a Material Adverse Change;

(iii) Terminate, or permit any ERISA Affiliate of the Borrower to terminate, any
Title IV Plan, or permit the occurrence of any event or condition that would
cause a termination by the PBGC of any Title IV Plan that results in a Material
Adverse Change;

(iv) Withdraw or effect a partial withdrawal from or permit any ERISA Affiliate
of the Borrower to withdraw or effect a partial withdrawal from, a Multiemployer
Plan that results in a Material Adverse Change;

(v) Permit any lien upon the property or rights to property of the Borrower or
any ERISA Affiliate of the Borrower under Section 303(k) of ERISA or Section 430
of the Code that results in a Material Adverse Change; or

(vi) Incur any liability under ERISA, the Code or other applicable law in
respect of any Plan maintained for the benefit of employees or former employees
of the Borrower or an ERISA Affiliate of the Borrower (other than liability to
pay benefits, contributions, premiums or expenses when due in the ordinary
course of the operation of such Plan) that results in a Material Adverse Change.

(e) Nature of Business. Alter the character of its business from that of being
predominantly in the energy business.

(f) EDFI Transaction Documents. Amend, restate, or otherwise modify, or consent
to the departure from, the terms of the EDFI Transaction Documents in a manner
that would be adverse in any material respect to the Lenders without the consent
of the Administrative Agent (such consent not to be unreasonably withheld).
Without limiting the foregoing, the Borrower may modify the EDFI Transaction
Documents in a manner not otherwise prohibited hereunder in order to permit the
EDFI Acquisition to be consummated as a Revised Transaction (as defined in the
EDFI Master Put and Purchase Agreement), provided however, that no such Revised
Transaction shall result in (i) a reduction in the net cash proceeds to be paid
to the Borrower and its Subsidiaries pursuant to the EDFI Transaction Documents
as in effect on the date hereof, (ii) any change in the maturity date, or in the
terms of repayment or redemption, of the Borrower’s Series B Preferred Stock or
any Senior Note (each as defined in the Articles Supplementary), in each case,
that would have the effect of reducing the period of time during which the
Borrower’s Series B Preferred Stock or any Senior Note may remain outstanding
relative to those provisions contemplated by the EDFI Transaction Documents as
in effect on the date hereof, (iii) any reduction in the period from the date
hereof to the Termination Date (as defined in the EDFI Stock Purchase Agreement
as in effect on the date) or the Exercise Period (as defined in the EDFI Master
Put and Purchase Agreement as in effect on the date hereof), or (iv) any
reduction in the Reference Ratings and the other rating describe in
Section 3.01(d) below the levels described in Section 3.01(d).

(g) Dividends. (i) Increase the amount of the Borrower’s regular quarterly
common stock dividend, (ii) pay or distribute (by means of a dividend or
otherwise) assets (including

 

42



--------------------------------------------------------------------------------

property or cash) to holders of the Borrower’s capital stock, in respect of such
capital stock, other than (w) distributions payable solely in stock, (x) the
payment of cash or stock dividends on the Series B Preferred Stock as permitted
under the Articles Supplementary, (y) payment of cash dividends to MEHC on the
Series A Preferred Stock and payment to MEHC of cash in lieu of shares of
Borrower’s common stock as required by Section 7(c) of the Articles
Supplementary relating to the Series A Preferred Stock, in an amount not to
exceed $433,000,000, or (z) the payment of the Borrower’s regular cash dividend
in a manner that otherwise complies with the Articles Supplementary or
(iii) engage in a self tender offer, redemption or share repurchase (whether
privately negotiated or open market repurchases) of the Borrower’s capital stock
in an aggregate amount in excess of $100,000,000, other than as required by the
Articles Supplementary, as in effect on the date hereof.

(h) EDFI Investment and EDFI Facility. (i) Redeem the Borrower’s Series B
Preferred Stock other than pursuant to Section 6 of the Articles Supplementary,
or (ii) terminate the EDFI Facility before the Termination Date (as such term is
defined in the EDFI Facility, as in effect on the date hereof).

Section 5.03. Reporting Requirements.

The Borrower covenants that it will, so long as any amount owing hereunder shall
remain unpaid or any Lender shall have any Commitment hereunder, unless the
Majority Lenders shall otherwise consent in writing, furnish to each Lender:

(a) as soon as possible and in any event within three Business Days after the
occurrence of each Event of Default and each Unmatured Default continuing on the
date of such statement, the statement of the chief financial officer or
treasurer and assistant secretary of the Borrower setting forth details of such
Event of Default or Unmatured Default and the action that the Borrower proposes
to take with respect thereto;

(b) as soon as practicable and in any event within 60 days after the end of each
quarterly period in each fiscal year, (i) other than for the last quarterly
period, a statement of income and statement of retained earnings and a statement
of changes in financial position of the Borrower and its consolidated
Subsidiaries for such period and (if different) for the period from the
beginning of the current fiscal year to the end of such quarterly period, and a
balance sheet of the Borrower and its consolidated Subsidiaries as at the end of
such quarterly period, setting forth in each case in comparative form figures
for the corresponding periods in the preceding fiscal year with respect to said
statements and as at the end of such periods with respect to said balance sheet,
all in reasonable detail and certified by a financial officer of the Borrower as
having been prepared in accordance with generally accepted accounting principles
consistently applied, except as stated in such certification, subject to changes
resulting from year-end adjustments; provided that the Borrower may satisfy its
obligation under this subsection (b)(i) by delivering a copy of its report on
Form 10-Q for the applicable quarter and (ii) a certificate of the Borrower, in
the form of Exhibit D, setting forth compliance with the financial covenant in
Section 5.04 hereof and, if applicable, the financial covenant in Section 5.05
hereof and stating that no Event of Default or Unmatured Default has occurred
and is continuing or a statement as to the nature thereof and the action that
the Borrower proposes to take with respect thereto;

 

43



--------------------------------------------------------------------------------

(c) as soon as practicable and in any event within 120 days after the end of
each fiscal year, (i) a statement of income and statement of earnings reinvested
and a statement of changes in financial position of the Borrower and its
consolidated Subsidiaries for each year, and a balance sheet of the Borrower and
its consolidated Subsidiaries as at the end of such year, setting forth in each
case in comparative form corresponding figures from the preceding annual audit,
all in reasonable detail and reported on to the Borrower by independent public
accountants of recognized standing selected by the Borrower whose report shall
not reflect any scope limitation imposed by the Borrower and who shall have
authorized the Borrower to deliver such report thereof; provided that the
Borrower may satisfy its obligation under this subsection (c) by delivering a
copy of its Form 10-K for the applicable year and (ii) a certificate of the
chief financial officer, or treasurer and assistant secretary of the Borrower
stating that said officer has no knowledge that an Event of Default or an
Unmatured Default applicable to the Borrower has occurred and is continuing or,
if an Event of Default or an Unmatured Default applicable to the Borrower has
occurred and is continuing, a statement as to the nature thereof and the action
that the Borrower proposes to take with respect thereto;

(d) as soon as possible and in any event within three Business Days of the
occurrence of a Material Adverse Change, the statement of the chief financial
officer or treasurer and assistant secretary of the Borrower setting forth the
details of such change, the anticipated effects thereof and the action that the
Borrower proposes to take with respect thereto;

(e) promptly and in any event within ten Business Days after receipt thereof by
the Borrower or any ERISA Affiliate of the Borrower, copies of each written
statement or each notice received by the Borrower or its ERISA Affiliate
describing an ERISA Event and the action, if any, that the Borrower or such
ERISA Affiliate has taken and proposes to take with respect thereto;

(f) promptly and in any event within ten Business Days after receipt thereof by
the Borrower or any ERISA Affiliate of the Borrower, copies of each notice from
the PBGC stating its intention to terminate any Title IV Plan or to have a
trustee appointed to administer any such Title IV Plan;

(g) promptly and in any event within ten Business Days after receipt thereof by
the Borrower or any ERISA Affiliate of the Borrower from the sponsor of a
Multiemployer Plan, copies of each notice concerning (i) the imposition of
Withdrawal Liability by any such Multiemployer Plan; provided that such
Withdrawal Liability is at least $25,000,000, (ii) the reorganization or
termination, within the meaning of Title IV of ERISA, of any such Multiemployer
Plan; provided that the amount of any resulting liability to the Borrower or any
ERISA Affiliate of the Borrower is at least $25,000,000, or (iii) the amount of
liability incurred, or that may be incurred, by the Borrower or any ERISA
Affiliate of the Borrower in connection with any event described in clause
(i) or (ii); provided that the amount of such liability is at least $25,000,000;

(h) promptly upon request of the Lenders, copies of each Schedule B (actuarial
information) to the annual report (form 5500 Series) with respect to each Title
IV Plan maintained by the Borrower or any of its ERISA Affiliates that have been
filed with the U.S. Department of Labor; and

 

44



--------------------------------------------------------------------------------

(i) such other information respecting the business and the financial condition
of the Borrower as any Lender may through the Administrative Agent from time to
time reasonably request.

Section 5.04. Specified Indebtedness to Capitalization.

The ratio of (i) Specified Indebtedness of the Borrower and its Subsidiaries
taken as a whole to (ii) Capitalization of the Borrower and its Subsidiaries
taken as a whole shall at all times be less than or equal to .65 to 1.0.

Section 5.05. Consolidated EBITDA to Consolidated Interest Expense.

As of the last day of any fiscal quarter of the Borrower on which both (x) the
Reference Rating by S&P is BBB- or lower (or does not exist) and (y) the
Reference Rating by Moody’s is Baa3 or lower (or does not exist), the ratio of
(i) Consolidated EBITDA to (ii) Consolidated Interest Expense, in each case, for
the four-quarter fiscal period ending on such day shall be at least 2.75 to 1.0.

ARTICLE VI

EVENTS OF DEFAULT

Section 6.01. Events of Default.

Any of the following events shall constitute an Event of Default (“Event of
Default”) if it occurs and is continuing:

(a) The Borrower shall fail to make (i) any payment of principal of any Advance
when due, or (ii) any payment of interest thereon or any fees or other amounts
payable under this Agreement within 10 Business Days after such interest, fees
or other amounts shall have become due; or

(b) Any representation or warranty or written statement made by the Borrower (or
any of its officers) in any Credit Document or in any schedule, certificate or
other document delivered pursuant to or in connection with any Credit Document
shall prove to have been incorrect in any material respect when made; or

(c) The Borrower shall (A) fail to perform or observe the covenants set forth in
Section 5.01, 5.02, 5.03 or 5.05 hereof provided that (x) in the case of
covenants set forth in Section 5.01(b), (g) and (h) (with the exception of the
use of proceeds for any Hostile Acquisition) such failure shall remain
unremedied for 10 days after written notice thereof given by the Administrative
Agent or any Lender to the Borrower and (y) in the case of covenants set forth
in Section 5.01(a), (d), (e) and (f) such failure shall remain unremedied for 30
days after written notice thereof given by the Administrative Agent or any
Lender to the Borrower or (B) the Borrower shall fail to perform or observe any
other term, covenant or agreement contained herein on its part to be performed
or observed and any such failure shall remain unremedied for 30 days after
written notice thereof given by the Administrative Agent or any Lender to the
Borrower (and, in all cases set forth herein, if such notice was given by a
Lender, to the Administrative Agent); or

 

45



--------------------------------------------------------------------------------

(d) Any Loan Party shall fail to perform or observe in all material respects the
covenants set forth in any Security Document (subject to customary grace periods
to be included in the applicable Security Documents) to which such Loan Party is
a party; or

(e) (i) The Borrower or any of its Material Subsidiaries shall fail to pay any
principal, premium or interest on any Indebtedness having an outstanding
principal amount in excess of $75,000,000 in the aggregate for the Borrower and
its Material Subsidiaries, when due (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Indebtedness, or (ii) the Borrower or any of its
Material Subsidiaries shall fail to perform or observe any term, covenant or
agreement on its part to be observed under any agreement or instrument relating
to any such Indebtedness, when required to be performed or observed, and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument, if the effect of such failure to perform or observe
is to accelerate, or to permit the acceleration of, the maturity of such
Indebtedness; or any such Indebtedness shall be declared to be due and payable,
or required to be prepaid (other than by a regularly scheduled required
prepayment or pursuant to any notice of optional redemption with respect
thereto), prior to the stated maturity thereof; or

(f) The Borrower, any of its Material Subsidiaries or any Material Grantor shall
generally not pay its debts as such debts become due or shall admit in writing
its inability to pay its debts generally or shall make a general assignment for
the benefit of creditors or shall institute any proceeding or voluntary case
seeking to adjudicate it a bankrupt or insolvent or seeking liquidation, winding
up, reorganization, arrangement, adjustment, protection, relief, or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or seeking the entry of an order for relief
or the appointment of a receiver, trustee, custodian or other similar official
for it or for any substantial part of its property or the Borrower, any of its
Material Subsidiaries or any Material Grantor shall take any corporate action to
authorize any of the actions described in this subsection (f); or

(g) Any proceeding shall be instituted against the Borrower, any of its Material
Subsidiaries or any Material Grantor seeking to adjudicate it as bankrupt or
insolvent or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and such proceeding shall remain undismissed or unstayed for a
period of 120 days; or

(h) A final judgment or order for the payment of money of at least $75,000,000
shall be rendered against the Borrower or any of its Material Subsidiaries and
such judgment or order shall continue unsatisfied and in effect for a period of
30 consecutive days (excluding therefrom any period during which enforcement of
such judgment or order shall be stayed, whether by pendency of appeal, posting
of adequate security or otherwise); or

(i) Any ERISA Event shall have occurred with respect to a Title IV Plan that
results in a Material Adverse Change, and, 30 days after notice thereof shall
have been given by the Borrower to the Administrative Agent or any Lender, such
ERISA Event shall still exist; or

 

46



--------------------------------------------------------------------------------

(j) The Borrower shall own less than 100% of the then outstanding common stock,
membership interests or other equity interests of each Material Subsidiary, free
and clear of any Liens other than Liens permitted under Section 5.02(a),
provided, that (A) the Borrower may dispose of the equity interests in any
Material Subsidiary if the Net Proceeds of such Asset Disposition are applied in
accordance with Section 2.10(c), and (B) the Borrower may transfer its ownership
interests in Constellation Generation pursuant to the EDFI Acquisition; or

(k) This Agreement or any other Credit Document shall fail to be in full force
and effect or any Loan Party shall so assert, or any Security Document, after
delivery hereunder, shall fail to provide a perfected, first priority Lien to
the extent purported to be provided under such Security Document, unless in
accordance with the terms hereof or thereof, in a material portion of the
Collateral, unless due to any action or inaction by the Administrative Agent,
the Collateral Agent or any Lender, or this Agreement or any other Credit
Document shall fail to give the Administrative Agent or the Lenders the rights,
powers and privileges purported to be created thereby; or

(l) A Change in Control shall have occurred.

Section 6.02. Remedies.

If any Event of Default shall occur and be continuing, then, and in any such
event, the Administrative Agent (i) shall at the request, or may with the
consent, of the Majority Lenders, by notice to the Borrower, declare the
obligation of each Lender to make Advances to be terminated, whereupon the same
shall immediately terminate; and/or (ii) shall at the request, or may with the
consent, of the Majority Lenders, by notice to the Borrower, declare the
Advances, all interest thereon and all other amounts payable by the Borrower
under this Agreement to be forthwith due and payable, whereupon the Advances,
all such interest and all such amounts shall become and be immediately due and
payable, without presentment, demand, protest or further notice of any kind, all
of which are hereby expressly waived by the Borrower. If any Event of Default
described in subsection (e) or (f) of Section 6.01 shall occur and be continuing
with respect to the Borrower, then (A) the obligation of each Lender to make
Advances shall automatically immediately terminate and (B) the Advances, all
interest thereon and all other amounts payable by the Borrower under this
Agreement shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrower.

ARTICLE VII

THE ADMINISTRATIVE AGENT

Section 7.01. Authorization and Action.

In order to expedite the transactions contemplated by this Agreement, RBS is
hereby appointed to act as Administrative Agent on behalf of the Lenders. Each
of the Lenders hereby irrevocably authorizes the Administrative Agent to take
such actions on behalf of such Lender and to exercise such powers as are
specifically delegated to the Administrative Agent by the terms and provisions
of this Agreement, together with such actions and powers as are reasonably
incidental thereto. The Administrative Agent is hereby expressly authorized by
the Lenders,

 

47



--------------------------------------------------------------------------------

without hereby limiting any implied authority, (a) to receive on behalf of the
Lenders all payments of principal of and interest on the Outstanding Credits and
all other amounts due to the Lenders under this Agreement, and promptly to
distribute to each Lender its proper share of each payment so received; (b) to
give notice on behalf of each of the Lenders to the Borrower of any Event of
Default of which the Administrative Agent has actual knowledge acquired in
connection with its agency under this Agreement; (c) to distribute to each
Lender copies of all notices, financial statements and other materials delivered
by the Borrower pursuant to this Agreement as received by the Administrative
Agent; and (d) to enter into the Security Documents for the benefit of the
Lenders. The Administrative Agent shall be deemed to have exercised reasonable
care in the administration and enforcement of this Agreement if it undertakes
such administration and enforcement in a manner substantially equal to that
which RBS accords credit facilities similar to the credit facility hereunder for
which it is the sole lender.

Section 7.02. Agent’s Reliance, Etc.

Neither the Administrative Agent nor any of its directors, officers, employees
or agents shall be liable as such for any action taken or omitted by any of them
except for its or his or her own gross negligence or willful misconduct, or be
responsible for any statement, warranty or representation in any Credit Document
or the contents of any document delivered in connection therewith, or be
required to ascertain or to make any inquiry concerning the performance or
observance by any Loan Party of any of the terms, conditions, covenants or
agreements contained in any Credit Document. The Administrative Agent shall not
be responsible to the Lenders for the due execution, genuineness, validity,
enforceability or effectiveness of any Credit Document or other instruments or
agreements. The Administrative Agent may consult with legal counsel (including
counsel for the Borrower), independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants or experts. The Administrative Agent may deem and treat the Lender
that makes any Advance as the holder of the indebtedness resulting therefrom for
all purposes hereof until it shall have received notice from such Lender, given
as provided herein, of the transfer thereof. The Administrative Agent shall in
all cases be fully protected in acting, or refraining from acting, in accordance
with written instructions signed by the Majority Lenders and, except as
otherwise specifically provided herein, such instructions and any action or
inaction pursuant thereto shall be binding on all the Lenders. The
Administrative Agent shall, in the absence of knowledge to the contrary, be
entitled to rely on any instrument or document believed by it in good faith to
be genuine and correct and to have been signed or sent by the proper person or
persons. Neither the Administrative Agent nor any of its directors, officers,
employees or agents shall have any responsibility to the Borrower on account of
the failure of or delay in performance or breach by any Lender of any of its
obligations under this Agreement or to any Lender on account of the failure of
or delay in performance or breach by any other Lender or any Loan Party of any
of their respective obligations under any Credit Document or in connection
therewith. The Administrative Agent may execute any and all duties under any
Credit Document by or through agents or employees and shall be entitled to rely
upon the advice of legal counsel selected by it with respect to all matters
arising under the Credit Documents and shall not be liable for any action taken
or suffered in good faith by it in accordance with the advice of such counsel.

 

48



--------------------------------------------------------------------------------

Section 7.03. Discretionary Action.

The Lenders hereby acknowledge that the Administrative Agent shall be under no
duty to take any discretionary action permitted to be taken by it pursuant to
the provisions of any Credit Document unless it shall be requested in writing to
do so by the Majority Lenders.

Section 7.04. Successor Agent.

The Administrative Agent may resign at any time by notifying the Lenders and the
Borrower. Upon any such resignation, the Majority Lenders shall have the right
to appoint a successor Administrative Agent acceptable to the Borrower. If no
successor shall have been so appointed by the Majority Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent, having a
combined capital and surplus of at least $500,000,000 or an Affiliate of any
such bank, and reasonably acceptable to the Borrower, provided that (i) the
Borrower shall be deemed to have accepted the appointment of such successor
Administrative Agent if it shall not have objected to such appointment within
five Business Days of notice, sent by overnight courier service, of such
appointment by the retiring Administrative Agent and (ii) if no successor shall
be appointed by the retiring Administrative Agent then the Lenders shall perform
all such duties and obligations until a successor is appointed and has accepted
such appointment. Upon the acceptance of any appointment as Administrative Agent
under this Agreement by a successor bank, such successor shall succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent and the retiring Administrative Agent shall be discharged
from its duties and obligations under this Agreement. After any Administrative
Agent’s resignation under this Agreement, the provisions of this Article and
Section 8.05 shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as Administrative Agent.

Section 7.05. RBS and Affiliates.

RBS and its Affiliates (including, without limitation, RBS GC) may make loans
to, accept deposits from and generally engage in any kind of business with the
Borrower or any of its Subsidiaries as though the Administrative Agent were not
the Administrative Agent hereunder. With respect to the Advances made and all
obligations owing to it, the Administrative Agent shall have the same rights and
powers under this Agreement as any Lender and may exercise the same as though it
were not the Administrative Agent, and the terms “Lender” and “Lenders” shall
include RBS in its individual capacity.

Section 7.06. Indemnification.

Each Lender agrees (i) to reimburse the Administrative Agent, on demand, in the
amount of its pro rata share (based on its Commitments hereunder or, if the
Commitments shall have been terminated, the amount of its Outstanding Credits)
of any expenses incurred for the benefit of the Lenders in its role as
Administrative Agent, including counsel fees and compensation of agents paid for
services rendered on behalf of the Lenders, which shall not have been reimbursed
by the Borrower and (ii) to indemnify and hold harmless the Administrative Agent
and any of its

 

49



--------------------------------------------------------------------------------

directors, officers, employees or agents, on demand, in the amount of such pro
rata share, from and against any and all liabilities, taxes, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by or asserted against it in any way relating to or arising out of any Credit
Document or any action taken or omitted by it under any Credit Document to the
extent the same shall not have been reimbursed by the Borrower; provided that no
Lender shall be liable to the Administrative Agent for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the gross negligence or willful
misconduct of such Agent or any of its directors, officers, employees or agents.

Section 7.07. Bank Credit Decision.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon any Credit Document or any related agreement
or any document furnished thereunder.

Section 7.08. Relationship with Lenders.

The Administrative Agent shall have no right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, each Administrative Agent shall
not have and shall not be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
the Administrative Agent in deciding to enter into this Agreement, or in taking
or not taking any action hereunder.

Section 7.09. Syndication Agent and Arrangers.

Neither RBS GC nor UBS Securities LLC, by virtue of their designation as
“Co-Lead Arrangers and Co-Book Managers”, nor UBS Securities LLC, by virtue of
its designation as “Syndication Agent” with respect to this Agreement, shall
have any duties hereunder or under any Credit Document.

ARTICLE VIII

MISCELLANEOUS

Section 8.01. Notices.

Notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed or sent by
telecopy, as follows:

(a) if to the Borrower, Constellation Energy Group, 750 E. Pratt Street,
Baltimore, Maryland 21202, Attention: Jonathan W. Thayer, Chief Financial
Officer and Senior Vice President, and Charles A. Berardesco, Senior Vice
President and General Counsel;

 

50



--------------------------------------------------------------------------------

(b) if to the Administrative Agent, to Yolette Salnave, The Royal Bank of
Scotland plc, RBS Global Banking & Markets, 600 Steamboat Road, Greenwich, CT
06830, Fax: 203- 302-7800; and

(c) if to an initial Lender, to it at its Domestic Lending Office specified
opposite its name on Schedule I hereto, and if to any other Lender, to it at its
Domestic Lending Office specified in the Lender Assignment and Acceptance
pursuant to which it became a Lender.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
telecopy or electronic/soft medium to such party and received during the normal
business hours of such party as provided in this Section or Section 8.14 or in
accordance with the latest unrevoked direction from such party given in
accordance with this Section or Section 8.14. If such notices and communications
are not received during the normal business hours of such party, receipt shall
be deemed to have been given upon the opening of the recipient’s next Business
Day.

Section 8.02. Survival of Agreement.

All covenants, agreements, representations and warranties made by the Borrower
in this Agreement and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the Lenders and shall survive the making by the
Lenders of all Advances regardless of any investigation made by the Lenders or
on their behalf, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Outstanding Credit or any fee or any
other amount payable under this Agreement is outstanding and unpaid or the
Commitments have not been terminated.

Section 8.03. Binding Effect.

Upon the Effective Date, this Agreement shall be binding upon and inure to the
benefit of the Borrower, the Lenders and the Administrative Agent and their
respective successors and assigns, except that the Borrower shall not have the
right to assign or delegate any rights or obligations hereunder or any interest
herein without the prior consent of all the Lenders, except as a consequence of
a transaction expressly permitted under Section 5.02(b).

Section 8.04. Successors and Assigns.

(a) Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the successors and assigns of such party;
and all covenants, promises and agreements by or on behalf of any party that are
contained in this Agreement shall bind and inure to the benefit of its
successors and assigns.

(b) Each Lender may assign to one or more assignees all or a portion of its
interests, rights and obligations under this Agreement (including all or a
portion of its Commitment and the Advances at the time owing to it under such
Commitment); provided, however, that (i) the consent of the Borrower and the
Administrative Agent (such consent not to be unreasonably withheld or delayed)
shall be required unless such assignment is to a Lender, an Affiliate of a
Lender, an Approved Fund or a Federal Reserve Bank, (ii) the consent of the
Borrower is not

 

51



--------------------------------------------------------------------------------

required upon the occurrence and during the continuation of an Event of Default,
(iii) the amount of the Commitment of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Acceptance, as of such Trade Date) shall be
in a minimum amount of the lesser of the amount of such Lender’s then remaining
Commitment and $5,000,000 or an integral multiple of $1,000,000 in excess
thereof, unless otherwise agreed by the Borrower and Administrative Agent (which
agreement shall not be unreasonably withheld), provided, however that in the
case of an assignment (A) of the entire remaining amount of the Lender’s
Commitment and the Outstanding Credits at the time owing to it or (B) to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned, (iv) each such assignment shall be of a constant, and not a varying,
percentage of all the assigning Lender’s rights and obligations under this
Agreement, (v) no such assignment shall be made to the Borrower, any of the
Borrower’s Affiliates or Subsidiaries or to a natural person, and (vi) the
parties to each such assignment shall execute and deliver to the Administrative
Agent an Assignment and Acceptance, and the assignor or assignee under each such
assignment shall pay to the Administrative Agent an administrative fee of
$3,500. Upon acceptance and recording pursuant to Section 8.04(e), from and
after the effective date specified in each Assignment and Acceptance, which
effective date shall be at least five Business Days after the execution thereof
unless otherwise agreed by the Administrative Agent (the Borrower to be given
reasonable notice of any shorter period), (A) the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement and
(B) the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all or the remaining portion of an assigning Lender’s rights and obligations
under this Agreement, such Lender shall cease to be a party to this Agreement
(but shall continue to be entitled to the benefits of Sections 2.11 and 8.05
afforded to such Lender prior to its assignment as well as to any fees accrued
for its account hereunder and not yet paid)). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
provision (b)(vi) of this Section shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (f) of this Section.

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim, (ii) except
as set forth in (i) above, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement, or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
thereto or the financial condition of the Borrower or the performance or
observance by the Borrower of any obligations under this Agreement or any other
instrument or document furnished pursuant thereto; (iii) such assignor and such
assignee represents and warrants that it is legally authorized to enter into
such Assignment and Acceptance; (iv) such assignee confirms that it has received
copies of this Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 5.03 and such other documents and

 

52



--------------------------------------------------------------------------------

information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (v) such assignee will
independently and without reliance upon the Administrative Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (vi) such assignee appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; and (vii) such assignee agrees that it will
perform in accordance with their terms all the obligations that by the terms of
this Agreement are required to be performed by it as a Lender.

(d) The Administrative Agent shall maintain at one of its offices a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and the
principal amount of Outstanding Credits owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive in the absence of manifest error and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by each party hereto, at any
reasonable time and from time to time upon reasonable prior notice; provided,
however that each Lender may inspect only those entries related to such Lender.

(e) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the processing and recordation fee referred
to in subsection (b) above and, if required, the written consent of the
Borrower, the Administrative Agent to such assignment, the Administrative Agent
shall (i) accept such Assignment and Acceptance and (ii) record the information
contained therein in the Register.

(f) Each Lender may without the consent of the Borrower or the Administrative
Agent sell participations to one or more banks or entities (other than the
Borrower, the Borrower’s Affiliates, the Borrower’s Subsidiaries or any natural
person) in all or a portion of its rights and/or obligations under this
Agreement (including all or a portion of its Commitment and the Outstanding
Credits owing to it); provided, however, that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties to this Agreement for the performance of
such obligations, (iii) each participating bank or other entity shall be
entitled to the benefit of the cost protection provisions contained in Sections
2.11 and 8.05 and of the tax provision contained in Section 2.16 to the same
extent as if it were the selling Lender (and limited to the amount that could
have been claimed by the selling Lender had it continued to hold the interest of
such participating bank or other entity, unless the sale of the participation is
made with the Borrower’s prior written consent), except that all claims made
pursuant to such Sections shall be made through such selling Lender, (iv) if a
participant would be a Non-U.S. Payee if it were a Lender, such participant
shall not be entitled to the benefits of Section 2.16 unless the Borrower is
notified of the participation sold to such participant and such participant
agrees, for the benefit of the Borrower, to comply with Section 2.16(f) as
though it were a Lender, and (v) the Borrower, the Administrative Agent and the
other Lenders shall continue to deal solely and directly with such selling
Lender in connection with such Lender’s rights and obligations under this
Agreement, and such Lender shall retain the sole

 

53



--------------------------------------------------------------------------------

right to enforce the obligations of the Loan Parties under this Agreement and to
approve any amendment, modification or waiver of any provision of this Agreement
(other than amendments, modifications or waivers (x) decreasing any fees payable
hereunder or the amount of principal of, or the rate at which interest is
payable on, the Outstanding Credits, (y) extending any principal payment date or
date fixed for the payment of interest on the Outstanding Credits or
(z) extending the Commitments). Such participations shall not create any
“security” (as the word “security” is defined under the Securities Act of 1933,
as amended) of the Borrower.

(g) Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this Section,
disclose to the assignee or participant or proposed assignee or participant any
information relating to the Borrower furnished to such Lender by or on behalf of
the Borrower; provided that, prior to any such disclosure, each such assignee or
participant or proposed assignee or participant shall execute an agreement
whereby such assignee or participant shall agree (subject to customary
exceptions) to preserve the confidentiality of any such information.

(h) Any Lender may at any time pledge all or any portion of its rights under
this Agreement to a Federal Reserve Bank; provided that no such pledge shall
release any Lender from its obligations hereunder or substitute any such Bank
for such Lender as a party hereto. In order to facilitate such an assignment to
a Federal Reserve Bank, the Borrower shall, at the request of the assigning
Lender, duly execute and deliver to the assigning Lender a promissory note or
notes evidencing the Advances made to the Borrower by the assigning Lender
hereunder.

Section 8.05. Expenses; Indemnity.

(a) The Borrower agrees to pay all reasonable out-of-pocket expenses incurred by
the Administrative Agent in connection with entering into this Agreement and the
other Credit Documents and in connection with any amendments, modifications or
waivers of the provisions thereof (whether or not the transactions hereby
contemplated are consummated), or incurred by the Administrative Agent or any
Lender in connection with the enforcement of their rights in connection with the
Credit Documents or in connection with the Advances made hereunder, including
the reasonable fees and disbursements of counsel for the Administrative Agent
and, in the case of enforcement following an Event of Default, counsel for the
Lenders.

(b) The Borrower agrees to indemnify each Lender against any loss, calculated in
accordance with the next sentence, or reasonable expense that such Lender may
sustain or incur as a consequence of (i) any failure by the Borrower to borrow
or to Convert any Advance hereunder (including as a result of the Borrower’s
failure to fulfill any of the applicable conditions set forth in Article III)
after irrevocable notice of such borrowing or Conversion has been given pursuant
to Section 2.03, (ii) any payment, prepayment or Conversion, or assignment of a
Eurodollar Advance or Base Rate Advance of the Borrower required by any other
provision of this Agreement or otherwise made or deemed made on a date other
than the last day of the Interest Period, if any, applicable thereto, or
(iii) any default in payment or prepayment of the principal amount of any
Outstanding Credit or any part thereof or interest accrued thereon, as and when
due and payable (at the due date thereof, whether by scheduled maturity or
otherwise) or (iv) the occurrence of any Event of Default, including, in each
such case, any loss or reasonable expense sustained or incurred or to be
sustained or incurred by such Lender in

 

54



--------------------------------------------------------------------------------

liquidating or employing deposits from third parties, or with respect to
commitments made or obligations undertaken with third parties, to effect or
maintain any Advance hereunder or any part thereof as a Eurodollar Advance or a
Base Rate Advance. Such loss shall include an amount equal to the excess, if
any, as reasonably determined by such Lender, of (A) its cost of obtaining the
funds for the Advance being paid, prepaid, Converted or not borrowed (assumed to
be, as applicable, the Eurodollar Rate or the Base Rate applicable thereto) for
the period from the date of such payment, prepayment or failure to borrow or
Convert to the last day of the Interest Period for such Advance (or, in the case
of a failure to borrow or Convert the Interest Period for such Advance that
would have commenced on the date of such failure) over (B) the amount of
interest (as reasonably determined by such Lender) that would be realized by
such Lender in re- employing the funds so paid, prepaid or not borrowed or
Converted for such period or Interest Period, as the case may be.

(c) The Borrower agrees to indemnify the Administrative Agent, each Lender, each
of their Affiliates (including, in the case of RBS, RBS GC) and the directors,
officers, employees, advisors, attorneys-in-fact and agents of the foregoing
(each such person being called an “Indemnitee”) against, and to hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related costs and expenses, including reasonable counsel fees and expenses,
incurred by any Indemnitee arising out of (i) the consummation of the
transactions contemplated by this Agreement and the other Credit Documents,
(ii) the use of the proceeds of the Advances, (iii) any documentary taxes,
assessments or charges made by any governmental authority by reason of the
execution and delivery of this Agreement, (iv) the utilization, storage,
disposal, treatment, generation, transportation, release or ownership of any
Hazardous Substance (A) at, upon, or under any property of the Borrower or any
of its Affiliates or (B) by or on behalf of the Borrower or any of its
Affiliates at any time and in any place, or (v) any claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not any
Indemnitee is a party thereto, including any of the foregoing arising from the
negligence, whether sole or concurrent, on the part of any Indemnitee; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a final judgment of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnitee;
provided, further, that the Borrower agrees that it will not, nor will it permit
any Subsidiary to, without the prior written consent of each Indemnitee (such
consent not to be unreasonably withheld), settle, compromise or consent to the
entry of any judgment in any pending or threatened claim, action, suit or
proceeding in respect of which indemnification could be sought under the
indemnification provisions of this Section 8.05(c) (whether or not any
Indemnitee is an actual or potential party to such claim, action, suit or
proceeding), if such settlement, compromise or consent includes any statement as
to an admission of fault, culpability or failure to act by or on behalf of any
Indemnitee or involves any payment of money or other value by any Indemnitee or
any injunctive relief or factual findings or stipulations binding on any
Indemnitee.

(d) The provisions of this Section shall remain operative and in full force and
effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the termination of the
Commitments, the repayment of any of the Outstanding Credits, the invalidity or
unenforceability of any term or provision of this Agreement or any investigation
made by or on behalf of the Administrative Agent or any Lender. All amounts due
under this Section shall be payable on written demand therefor.

 

55



--------------------------------------------------------------------------------

(e) Three Business Days prior to the date on which any amount or amounts due
under this Section are payable in accordance with a demand from a Lender or the
Administrative Agent for such amount or amounts, such Lender or the
Administrative Agent will cause to be delivered to the Borrower a certificate,
which shall be conclusive absent manifest error, setting forth any amount or
amounts that such person is entitled to receive pursuant to subsection (b) of
this Section and containing an explanation in reasonable detail of the manner in
which such amount or amounts shall have been determined.

Section 8.06. Right of Setoff.

If (i) an Event of Default shall have occurred and be continuing and (ii) the
request shall have been made or the consent granted by the Majority Lenders as
specified by Section 6.02 to authorize the Administrative Agent to declare the
Advances of the Borrower due and payable pursuant to the provisions of
Section 6.02, each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Borrower against any of and all the obligations of
the Borrower, irrespective of whether or not such Lender shall have made any
demand under this Agreement, and although such obligations may be unmatured. The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

Section 8.07. Applicable Law.

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK.

Section 8.08. Waivers; Amendment.

(a) No failure or delay of the Administrative Agent or any Lender in exercising
any power or right under this Agreement shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent and the
Lenders under this Agreement are cumulative and are not exclusive of any rights
or remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure therefrom shall in any event be effective
unless the same shall be permitted by subsection (b) below, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. No notice or demand on the Borrower or any Subsidiary in any
case shall entitle such party to any other or further notice or demand in
similar or other circumstances.

(b) No provision of this Agreement may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Borrower
and the Administrative Agent with the consent of the Majority Lenders; provided,
however, that no such agreement shall (i) decrease the principal amount of, or
extend the maturity of or any scheduled principal payment date or date for the
payment of any interest on any Outstanding Credit, or

 

56



--------------------------------------------------------------------------------

waive or excuse any such payment or any part thereof, or decrease the rate of
interest on any Outstanding Credit, without the prior written consent of each
Lender affected thereby, (ii) increase the Commitment of any Lender, decrease
the fees owing to any Lender or postpone the payment of any fee owing to any
Lender without the prior written consent of such Lender, (iii) amend, waive or
modify the provisions of Section 2.13 (or any other provision in this Agreement
that expressly provides for the pro rata treatment of the Lenders), Section 2.14
or Section 8.04(h), the provisions of this Section or the definition of the
“Majority Lenders”, without the prior written consent of each Lender, or
(iv) release or permit the transfer of the obligations of the Borrower hereunder
without the prior written consent of each Lender, except as permitted by
Section 5.02(b); provided further, however, that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent
hereunder without the prior written consent of the Administrative Agent,
provided, further that this Agreement may be amended and restated without the
consent of any Lender or the Administrative Agent if, upon giving effect to such
amendment and restatement, such Lender or the Administrative Agent, as the case
may be, shall no longer be a party to this Agreement (as so amended and
restated) or have any Commitment or other obligation hereunder and shall have
been paid in full all amounts payable hereunder to such Lender or the
Administrative Agent, as the case may be. Each Lender shall be bound by any
waiver, amendment or modification authorized by this Section and any consent by
any Lender pursuant to this Section shall bind any assignee of its rights and
interests hereunder.

Section 8.09. ENTIRE AGREEMENT.

THIS AGREEMENT (INCLUDING THE SCHEDULES AND EXHIBITS HERETO), THE NOTES AND THE
FEE LETTER (COLLECTIVELY, THE “AGREEMENT DOCUMENTS”) REPRESENT THE ENTIRE
CONTRACT AMONG THE PARTIES RELATIVE TO THE SUBJECT MATTER HEREOF AND THEREOF.
ANY PREVIOUS AGREEMENT, WHETHER WRITTEN OR ORAL, AMONG THE PARTIES WITH RESPECT
TO THE SUBJECT MATTER HEREOF OR THEREOF IS SUPERSEDED BY THE AGREEMENT
DOCUMENTS, IT BEING FURTHER UNDERSTOOD THAT ALL COMMITMENTS TO LEND TO THE
BORROWER SET FORTH IN THE SECOND AMENDED AND RESTATED COMMITMENT LETTER, DATED
AUGUST 26, 2008, AS AMENDED AND RESTATED AS OF OCTOBER 16, 2008, AND AS AMENDED
OCTOBER 31, 2008, AMONG THE BORROWER, RBS, RBS GC, UBS LOAN FINANCE LLC AND UBS
SECURITIES LLC ARE HEREBY TERMINATED. THERE ARE NO UNWRITTEN ORAL AGREEMENTS
BETWEEN THE PARTIES. NOTHING IN THIS AGREEMENT OR THE FEE LETTER, EXPRESSED OR
IMPLIED, IS INTENDED TO CONFER UPON ANY PARTY OTHER THAN THE PARTIES HERETO AND
THERETO ANY RIGHTS, REMEDIES, OBLIGATIONS OR LIABILITIES UNDER OR BY REASON OF
THE AGREEMENT DOCUMENTS.

Section 8.10. Severability.

In the event any one or more of the provisions contained in this Agreement
should be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

 

57



--------------------------------------------------------------------------------

Section 8.11. Counterparts/Telecopy.

This Agreement may be executed in two or more counterparts, each of which shall
constitute an original but all of which when taken together shall constitute but
one contract, and shall become effective as provided in Section 8.03. Delivery
of executed counterparts by telecopy shall be effective as an original and shall
constitute a representation that an original shall be delivered.

Section 8.12. Headings.

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

Section 8.13. Jurisdiction; Venue; Waiver of Jury Trial.

(a) The Borrower, the Administrative Agent and each Lender hereby irrevocably
and unconditionally submits to the nonexclusive jurisdiction of any Federal
court, to the extent permitted by law, of the United States of America sitting
in the borough of Manhattan in New York City or, if such Federal court is not
available due to lack of jurisdiction, any New York State court sitting in the
borough of Manhattan in New York City, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such Federal Court, to the extent
permitted by law, or in such New York State court. The Borrower, the
Administrative Agent and each Lender each agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Subject to the foregoing and to subsection (b) below, nothing in this Agreement
shall affect any right that any party thereto may otherwise have to bring any
action or proceeding relating to this Agreement against any other party thereto
in the courts of any jurisdiction.

(b) The Borrower and each Lender each hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or thereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any New
York State or Federal court. The Borrower and each Lender each hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(c) THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER EACH HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON THIS AGREEMENT, OR ARISING
OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN), OR ACTIONS OF THE

 

58



--------------------------------------------------------------------------------

BORROWER. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE ADMINISTRATIVE AGENT,
THE LENDERS AND THE BORROWER ENTERING INTO THIS AGREEMENT.

Section 8.14. Electronic Communications.

(a) The Borrower hereby agrees that it will provide to the Administrative Agent
all information, documents and other materials that it is obligated to furnish
to the Administrative Agent pursuant to this Agreement, including, without
limitation, all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (i) relates to a request for a new, or a conversion of an
existing, Borrowing (including any election of an interest rate or Interest
Period relating thereto), (ii) relates to the payment of any principal or other
amount due under this Agreement prior to the scheduled date therefor,
(iii) provides notice of any Unmatured Default or Event of Default or (iv) is
required to be delivered to satisfy any condition precedent to the effectiveness
of this Agreement and/or any Borrowing hereunder (all such non-excluded
communications being referred to herein collectively as “Communications”), by
transmitting the Communications in an electronic/soft medium in a format
acceptable to the Administrative Agent to gbmnaagency@rbs.com. In addition, the
Borrower agrees to continue to provide the Communications to the Administrative
Agent in the manner otherwise specified herein, but only to the extent requested
by the Administrative Agent.

(b) The Borrower further agrees that the Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
Intralinks or a substantially similar electronic transmission system (the
“Platform”). The Borrower acknowledges that the distribution of material through
an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution.

(c) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY LENDER
OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT
LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE
BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF THE COMMUNICATIONS
THROUGH THE PLATFORM, EXCEPT TO THE EXTENT THE

 

59



--------------------------------------------------------------------------------

LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY A
COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH AGENT
PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

(d) The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of this Agreement. Each Lender agrees that notice to it (as provided in
the next sentence) specifying that the Communications have been posted to the
Platform shall constitute effective delivery of the Communications to such
Lender for purposes of this Agreement. Each Lender agrees to notify the
Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address.

(e) Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to this Agreement in
any other manner specified herein.

Section 8.15. Confidentiality.

(a) Each Lender shall hold in confidence all non-public, confidential or
proprietary information, memoranda, or extracts furnished to such Lender
(directly or through the Administrative Agent) by the Borrower under this
Agreement or in connection with the negotiation thereof; provided that such
Lender may disclose any such information, memoranda or extracts (i) (A) to its
directors, officers, employees, agents, auditors, attorneys, consultants and
advisors and, (B) to the extent necessary for the administration of this
Agreement, to its Affiliates and the directors, officers and employees of its
Affiliates, (ii) to any regulatory or supervisory authority having authority to
examine such Lender or such Lender’s Affiliates, (iii) as required by any legal
or governmental process or otherwise by law (with such Lender providing details,
to the extent permitted by law, to the Borrower of the information, memoranda or
extracts disclosed pursuant to this clause (iii)), (iv) to any Person to which
such Lender sells or proposes to sell an assignment or a participation in its
Outstanding Credits hereunder, if such other Person agrees for the benefit of
the Borrower to comply with the provisions of this Section and (v) to the extent
that such information, memoranda or extracts shall be publicly available or
shall have become known to such Lender independently of any disclosure by the
Borrower under this Agreement or in connection with the negotiation thereof. Any
Lender disclosing information, memoranda or extracts pursuant to clause (i) or
(iv) of this Section 8.15 will take reasonable steps to ensure that the persons
receiving such information, memoranda or extracts pursuant to such Sections will
hold the same in confidence in accordance with this Section 8.15. To the extent
possible, any Lender disclosing information, memoranda or extracts pursuant to
clause (ii) or (iii) of this Section 8.15 will take reasonable steps to ensure
that the persons receiving such information, memoranda or extracts pursuant to
such Sections will hold the same in confidence in accordance with this
Section 8.15.

(b) Notwithstanding the foregoing, any Lender may disclose the provisions of
this Agreement and the amounts, maturities and interest rates of its Outstanding
Credits to any

 

60



--------------------------------------------------------------------------------

purchaser or potential purchaser of such Lender’s interest in any Outstanding
Credits. Notwithstanding anything to the contrary in this Agreement, each party
hereto shall not be limited from disclosing the US tax treatment or US tax
structure of the transactions contemplated by this Agreement. Each Lender and
the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that, pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Patriot Act.

Section 8.16. EDFI Transactions.

The Lenders confirm and agree that the consummation of the EDFI Transactions
subject to the terms and conditions hereof (i) are permitted under this
Agreement and the other Credit Documents, (ii) do not constitute an Unmatured
Default and (iii) do not constitute a Prepayment Event. The Lenders further
agree that the Collateral and related guaranties, if applicable, will be
released from the Liens of the Security Documents upon the sale of such
Collateral pursuant to the EDFI Put Options or the EDFI Acquisition.

[Signatures to Follow]

 

61



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

CONSTELLATION ENERGY GROUP, INC., as Borrower By  

/s/  Jonathan W. Thayer

Name:   Jonathan W. Thayer Title:   Senior Vice President and Chief Financial
Officer

Signature Page to Constellation Energy Group, Inc. $1.23B Amended and Restated
Credit Agreement

 

S-1



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC, as Administrative Agent and Lender By  

/s/  Grant Matthews

Name:   Grant Matthews Title:   Managing Director

Signature Page to Constellation Energy Group, Inc. $1.23B Amended and Restated
Credit Agreement

 

S-2



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC, as Lender By  

/s/  Irja R. Otsa

Name:  

Irja R. Otsa

Title:

  Associate Director By  

/s/  Mary E. Evans

Name:  

Mary E. Evans

Title:

 

Associate Director

Signature Page to Constellation Energy Group, Inc. $1.23B Amended and Restated
Credit Agreement

 

S-3



--------------------------------------------------------------------------------

CREDIT SUISSE, CAYMAN ISLANDS

BRANCH, as Lender

By  

/s/  James Morgan

Name:  

James Morgan

Title:

 

Managing Director

By  

/s/  Rianka Mohan

Name:  

Rianka Mohan

Title:

 

Vice President

Signature Page to Constellation Energy Group, Inc. $1.23B Amended and Restated
Credit Agreement

 

S-4



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as Lender By  

 

Name:   Title:  

Signature Page to Constellation Energy Group, Inc. $1.23B Amended and Restated
Credit Agreement

 

S-5



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Lender By  

 

Name:   Title:  

Signature Page to Constellation Energy Group, Inc. $1.23B Amended and Restated
Credit Agreement

 

S-6



--------------------------------------------------------------------------------

BNP PARIBAS, as Lender By  

/s/  Denis O’Meara

Name:   Denis O’Meara Title:   Managing Director By  

/s/  Ravina Advani

Name:   Ravina Advani Title:   Vice President

Signature Page to Constellation Energy Group, Inc. $1.23B Amended and Restated
Credit Agreement

 

S-7



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, as Lender By  

 

Name:   Title:  

Signature Page to Constellation Energy Group, Inc. $1.23B Amended and Restated
Credit Agreement

 

S-8



--------------------------------------------------------------------------------

MANUFACTURERS AND TRADERS

TRUST COMPANY, as Lender

By  

 

Name:   Title:  

Signature Page to Constellation Energy Group, Inc. $1.23B Amended and Restated
Credit Agreement

 

S-9



--------------------------------------------------------------------------------

NATIONAL CITY BANK, as Lender By  

 

Name:   Title:  

Signature Page to Constellation Energy Group, Inc. $1.23B Amended and Restated
Credit Agreement

 

S-10



--------------------------------------------------------------------------------

UNION BANK OF CALIFORNIA, N.A., as Lender By  

 

Name:   Title:  

Signature Page to Constellation Energy Group, Inc. $1.23B Amended and Restated
Credit Agreement

 

S-11



--------------------------------------------------------------------------------

SCHEDULE I

LENDERS AND COMMITMENTS

Constellation Energy Group, Inc. Credit Agreement

 

Name of Lender

   Commitment   

Domestic Lending Office

  

Eurodollar Lending Office

The Royal Bank of    $ 200,000,000    600 Steamboat Road    Same as Domestic
Lending Scotland PLC       Greenwich, CT 06830    Office UBS Loan Finance    $
200,000,000    677 Washington Boulevard    Same as Domestic Lending LLC      
Stamford, CT 06901    Office       Attn: Iris Choi          Tel: 203-719-0678   
      Fax: 203-719-3888          Email: iris.choi@ubs.com    Credit Suisse,
Cayman    $ 250,000,000    Eleven Madison Avenue    Same as Domestic Lending
Islands Branch       New York, NY 10010    Office      
Attn: Transaction Management Group          Chevel Nelson          Phone:
212-325-0880          Fax: 212-743-2780          Email: corpbanking.tmg@credit-
         suisse.com    The Bank of Nova    $ 150,000,000    One Liberty Plaza   
Same as Domestic Lending Scotia       26th Floor    Office       New York, NY
10006    Barclays Bank PLC    $ 100,000,000    200 Park Avenue    Same as
Domestic Lending       3rd Floor,    Office       New York, NY, 10166         
Attn: Jane Yoon          Tel: 973-576-3267          Fax: 973-576-3014         
Email: jane.yoon@barcap.com    BNP Paribas    $ 100,000,000    787 Seventh
Avenue    Same as Domestic Lending       New York, NY 10019    Office       Attn
: Project Finance & Utilities          Telephone: 212-841-2000          Fax:
212-841-2146   

 

I-1



--------------------------------------------------------------------------------

Name of Lender

   Commitment   

Domestic Lending Office

  

Eurodollar Lending Office

Morgan Stanley Bank,    $ 100,000,000    One Utah Center    Same as Domestic
Lending N.A.       201 South Main Street, 5th Floor    Office       Salt Lake
City, UT 84111          Attn: Documentation Team          Telephone :
801-236-3655          Fax: 718-233-0967          Email: docs4loans@ms.com   
Manufacturers and    $ 50,000,000    25 S. Charles Street, 19th Floor    Same as
Domestic Lending Traders Trust Company       Baltimore, MD 21201    Office
National City Bank    $ 40,000,000    One N. Franklin, 20th Floor    Same as
Domestic Lending       Chicago, IL 60606    Office Union Bank of    $ 40,000,000
   Energy Capital Services    Same as Domestic Lending California, N.A.      
445 S. Figueroa Street, 15th Floor    Office       Los Angeles, CA 90071   
AGGREGATE          $1,230,000,000 COMMITMENTS:         

 

I-2



--------------------------------------------------------------------------------

SCHEDULE II

COLLATERAL ASSETS

(a) In the case of each generating plant listed below that is a wholly-owned
Subsidiary of the Borrower, substantially all real and personal property and
substantially all other assets, rights and interests, including, without
limitation, machinery, equipment, inventory, furniture, permits, material
contracts and leases, books and records, prepaid expenses, emission allowances,
intellectual property and licenses, used in connection with the following
generating plants, and all equity interests in each special purpose entity that
owns or holds such property and assets, in each case owned by the Borrower or
any of its wholly-owned Subsidiaries, subject to such exceptions as are agreed
by the Borrower and the Administrative Agent. In the case of each generating
plant listed below that is not a wholly-owned Subsidiary of the Borrower, the
only security requirement shall be a pledge of the equity interests in each
special purpose entity that owns or holds such property and assets that is owned
by the Borrower or any of its wholly owned Subsidiaries.

Notwithstanding anything to the contrary, the collateral shall exclude the
following: (i) motor vehicles and other assets subject to certificates of title,
(ii) pledges and security interests prohibited or (to the extent) limited by law
or contractual provisions (including permitted liens, leases and licenses) or
would otherwise result in termination or any forfeiture under any contract, or
would result in adverse tax consequences (other than prohibitions overridden by
the UCC), (iii) assets requiring perfection through control agreements (e.g., to
the extent required in the relevant jurisdiction for deposit accounts,
investment property, etc.), (iv) equity interests in joint ventures, to the
extent a pledge thereof would violate or require the consent of a counterparty
under the relevant joint venture arrangements, (v) business interruption
insurance proceeds, and (vi) those properties and assets as to which the
Administrative Agent reasonably determines that the costs of obtaining such
security interest or perfection thereof are excessive in relation to the
practical benefit to the Lenders of the security interest to be afforded
thereby. The foregoing described in clauses (i) through (vi) are, collectively,
the “Excluded Assets”.

In addition, the requirements of the Borrower to provide the collateral
described in this Schedule II shall be subject to the following agreed security
principles:

(a) The security documents should not operate so as to prevent transactions
which are permitted under the Credit Agreement or to require additional consents
or authorizations;

(b) The security documents will permit disposals of assets where such disposal
is permitted under the Credit Agreement and will include assurances for the
Collateral Agent to do all things reasonably requested to release security in
respect of the assets the subject of such disposal; and

(c) The Administrative Agent will work with the Borrower to minimize the cost to
the Borrower and the other Loan Parties granting the security and shall ensure
that in all events the costs are not disproportionate to the benefit to be
obtained by the Lenders.

(d) In no event shall any Loan Party be obligated to grant a security interest
in, any of such Loan Party’s rights or interests in or under, any license,
contract, permit, intellectual

 

II-1



--------------------------------------------------------------------------------

property, instrument, security or franchise to which such Loan Party is a party
or any of its rights or interests thereunder to the extent that such a grant
would, under the terms of such license, contract, permit, intellectual property,
instrument, security or franchise, result in a breach of the terms of, or
constitute a default under, such license, contract, permit, instrument, security
or franchise.

Brandon Shores

Wagner 2&3

Herbert Wagner Oil

PJM-South CTs

Gould Street - Riverside

Rio Bravo Jasmin

Rio Bravo Poso

Rio Bravo Rocklin & Chinese Station

Rio Bravo Fresno

SEGS IV, V, VI

Mammoth Pacific 1, 2, 3

Malacha

Soda Lake 1 and 2

PLES 1

Fontana/Visalia Solar

Handsome Lake

Perryman 51

ACE Cogeneration

Panther Creek / Colver Power

Sunnyside Cogeneration

Keystone

 

II-2



--------------------------------------------------------------------------------

Conemaugh

C.P. Crane

Safe Harbor

West Valley

Alberta

2. All membership interests in Constellation Generation owned directly or
indirectly by the Borrower

 

II-3



--------------------------------------------------------------------------------

SCHEDULE III

EDFI TRANSACTION DOCUMENTS

Constellation Energy Group, Inc.

Amended and Restated Credit Agreement

 

1. EDFI Master Put and Purchase Agreement

 

2. EDFI Stock Purchase Agreement

 

3. Form of Asset Purchase Agreement, by and between [Constellation Entity], as
Seller and [EDF Development Inc.], as Purchaser, in the form delivered pursuant
to Section 3.01

 

4. Articles Supplementary

 

5. Payment Guaranty, dated as of December 17, 2008, made by EDFI, as guarantor,
in favor of the Borrower

 

6. Amended and Restated Investor Agreement, dated as of December 17, 2008,
amending and restating the Investor Agreement, dated as of July 20, 2007, by and
between EDFI and the Borrower

 

7. Investor Rights Agreement, dated as of December 17, 2008, by and between the
Borrower, as the Company, and EDF Development Inc., as the Investor

 

8. Form of Senior Promissory Note issued by Constellation Energy Group, Inc. to
an Initial Holder, in the form delivered pursuant to Section 3.01

 

9. Form of Second Amended and Restated Operating Agreement of Constellation
Generation, in the form delivered pursuant to Section 3.01

 

10. The documents evidencing the EDFI Facility

 

III-1



--------------------------------------------------------------------------------

EXHIBIT A

Form of Assignment and Acceptance

ASSIGNMENT AND ACCEPTANCE

Reference is made to the Amended and Restated Credit Agreement, dated as of
December 17, 2008 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among CONSTELLATION ENERGY GROUP, INC., a
Maryland corporation (the “Borrower”), the lenders listed in Schedule I thereto
(together with their successors and assigns, the “Lenders”), and THE ROYAL BANK
OF SCOTLAND PLC, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”). Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

The Assignor identified on Schedule 1 hereto (the “Assignor”) and the Assignee
identified on Schedule 1 hereto (the “Assignee”) agree as follows:

1. The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date (as defined below), (i) the interest described in Schedule 1 hereto in and
to the Assignor’s interests, rights and obligations under the Credit Agreement
and any other documents or instruments delivered pursuant thereto, in a
principal amount as set forth on Schedule 1 hereto and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor against any Person whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by the Assignor to the Assignee pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”).

2. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby; (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any Credit Document and (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement, any
other Credit Document or any other instrument or document furnished pursuant
thereto or any collateral thereunder; (c) makes no representation or warranty
and assumes no responsibility with respect to the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other obligor or the
performance or observance by the Borrower, any of its Subsidiaries or Affiliates
or any other obligor of any of their respective obligations under the Credit
Agreement or any other Credit Document or any other instrument or document
furnished pursuant hereto or thereto; and (d) attaches any Notes

 

A-1



--------------------------------------------------------------------------------

held by it evidencing the Assigned Interest and (i) requests that the
Administrative Agent, upon request by the Assignee, exchange the attached Notes
for a new Note or Notes payable to the Assignee and (ii) if the Assignor has
retained any interest under the Credit Agreement, requests that the
Administrative Agent exchange the attached Notes for a new Note or Notes payable
to the Assignor, in each case in amounts which reflect the assignment being made
hereby (and after giving effect to any other assignments which have become
effective on the Effective Date).

3. The Assignee represents and warrants that (a) it has power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Acceptance and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement; (b) it meets all the requirements to be an
assignee under Section 8.04(b)(i) and (iv) of the Credit Agreement (subject to
such consents, if any, as may be required under Section 8.04(b)(i) of the Credit
Agreement; (c) it has received a copy of the Credit Agreement, together with
copies of the financial statements delivered pursuant to Section 5.03 thereof
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Acceptance; (d) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type; (e) if it is a Non-U.S. Payee,
attached to the Assignment and Acceptance is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by such Assignee; (f) it will, independently and without reliance
upon the Assignor, the Administrative Agent or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement, the other Credit Documents or any other instrument or
document furnished pursuant hereto or thereto; (g) it appoints and authorizes
the Administrative Agent to take such action as agent on its behalf and to
exercise such powers and discretion under the Credit Agreement, the other Credit
Documents or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (h) it will be bound by
the provisions of the Credit Agreement and will perform in accordance with its
terms all the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Lender.

4. The effective date of this Assignment and Acceptance shall be the Effective
Date of Assignment described in Schedule 1 hereto (the “Effective Date”).
Following the execution of this Assignment and Acceptance, it will be delivered
to the Administrative Agent for acceptance by it and recording by the
Administrative Agent pursuant to the Credit Agreement, effective as of the
Effective Date (which shall not, unless otherwise agreed to by the
Administrative Agent, be earlier than five Business Days after the date of
execution of this Assignment and Acceptance).

5. Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) [to the
Assignor for amounts which have accrued to the Effective Date and to the
Assignee for amounts which have accrued subsequent to the Effective Date] [to
the Assignee whether such amounts have accrued prior to the Effective Date or
accrue subsequent to the Effective Date. The Assignor and the Assignee shall
make all appropriate adjustments in payments by the Administrative Agent for
periods prior to the Effective Date or with respect to the making of this
assignment directly between themselves.]

 

A-2



--------------------------------------------------------------------------------

6. From and after the Effective Date, (a) the Assignee shall be a party to the
Credit Agreement and, to the extent provided in this Assignment and Acceptance,
have the rights and obligations of a Lender thereunder and under the other
Credit Documents and shall be bound by the provisions thereof and (b) the
Assignor shall, to the extent of the interest assigned by this Assignment and
Acceptance, relinquish its rights and be released from its obligations under the
Credit Agreement.

The Assignment and Acceptance shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns. This
Assignment and Acceptance may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Acceptance by telecopy shall be
effective as delivery of a manually executed counterpart of this Assignment and
Acceptance. This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

 

A-3



--------------------------------------------------------------------------------

Schedule 1

to Exhibit A

Schedule 1

to Assignment and Acceptance

 

Name of Assignor:  

 

Name of Assignee:  

 

Effective Date of Assignment:  

 

[Trade Date:                                                              ]1

 

Principal

Amount Assigned

 

Commitment

Percentage Assigned

$                   /        %

 

 

   

 

[Name of Assignee]:     [Name of Assignor]: By  

 

    By  

 

Name:       Name:   Title:       Title:  

Accepted:

THE ROYAL BANK OF SCOTLAND PLC,

as Administrative Agent

   

Consented to:

CONSTELLATION ENERGY GROUP, INC.

 

By  

 

    By  

 

Name:       Name:   Title:       Title:  

 

1 To be completed if the Assignor(s) and the Assignee(s) intend that the
Principal Amount Assigned is to be determined as of the Trade Date.

 

A-4



--------------------------------------------------------------------------------

EXHIBIT B

Form of Borrowing Request

The Royal Bank of Scotland plc, as

administrative agent for the lenders parties

to the Credit Agreement referred to below

600 Steamboat Road

Greenwich, CT 06830

Attention: Loan Administration

Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of December 17, 2008 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among CONSTELLATION ENERGY GROUP, INC., a
Maryland corporation (the “Borrower), the lenders listed in Schedule I thereto
(together with their successors and assigns, the “Lenders”), and THE ROYAL BANK
OF SCOTLAND PLC, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”). Terms defined in the Credit Agreement and not otherwise
defined herein are used herein with the meanings so defined.

The Borrower hereby gives notice to the Administrative Agent that Borrowings
under the Credit Agreement, and of the type and amount set forth below, are
requested to be made on the date indicated below to the Borrower:

 

Type of Borrowings

  

Interest
Period

  

Aggregate
Amount

  

Date of Borrowings

Base Rate Borrowing    N/A   

 

  

 

Eurodollar Borrowing   

 

  

 

  

 

  

 

  

 

     

 

  

 

     

 

  

 

  

The Borrower hereby requests that the proceeds of the Borrowings described in
this Borrowing Request be made available to the Borrower as follows:

[insert transmittal instructions].

 

B-1



--------------------------------------------------------------------------------

The Borrower hereby (i) certifies that all conditions contained in the Credit
Agreement to the making of any Borrowing requested have been met or satisfied in
full and (ii) acknowledges that the delivery of this Borrowing Request shall
constitute a representation and warranty by the Borrower that, on the date of
the proposed Borrowing, the statements contained in Section 3.02 of the Credit
Agreement are true and correct.

 

CONSTELLATION ENERGY GROUP, INC. By  

 

Name:   Title:  

DATE:                     

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

Form of Notice of Conversion

The Royal Bank of Scotland plc, as

administrative agent for the lenders parties

to the Credit Agreement referred to below

600 Steamboat Road

Greenwich, CT 06830

Attention: Loan Administration

[Date]

Ladies and Gentlemen:

The undersigned, Constellation Energy Group, Inc., refers to the Amended and
Restated Credit Agreement, dated as of December 17, 2008 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among CONSTELLATION ENERGY GROUP, INC., a Maryland corporation (the “Borrower”),
the lenders listed in Schedule I thereto (together with their successors and
assigns, the “Lenders”), and THE ROYAL BANK OF SCOTLAND PLC, as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”), and hereby
gives you notice, irrevocably, pursuant to Section 2.03 of the Credit Agreement,
that the undersigned hereby requests a Conversion under the Credit Agreement,
and in that connection sets forth below the information relating to such
Conversion (the “Proposed Conversion”) as required by Section 2.03 of the Credit
Agreement:

(i) The Business Day of the Proposed Conversion is                 , 200    .

(ii) The Type of Advances comprising the Proposed Conversion is [Base Rate
Advances] [Eurodollar Advances].

(iii) The aggregate amount of the Proposed Conversion is $            .

(iv) The Type of Advances to which such Advances are proposed to be Converted is
[Base Rate Advances] [Eurodollar Advances].

(v) The Interest Period for each Advance made as part of the Proposed Conversion
is      month(s).1

The undersigned hereby represents and warrants that on the date hereof, and on
the date of the Proposed Conversion, the Borrower’s request for the Proposed
Conversion is, and will be, made in compliance with Section 2.03 of the Credit
Agreement.

 

 

1 Delete for Base Rate Advances.

 

C-1



--------------------------------------------------------------------------------

Very truly yours, CONSTELLATION ENERGY GROUP, INC. By  

 

Name:   Title:  

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

Form of Compliance Certificate

COMPLIANCE CERTIFICATE

This Compliance Certificate is delivered to you pursuant to Section 5.03(b) of
the Amended and Restated Credit Agreement, dated as of December 17, 2008 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among CONSTELLATION ENERGY GROUP, INC., a Maryland corporation (the
“Borrower”), the lenders listed in Schedule I thereto (together with their
successors and assigns, the “Lenders”), and THE ROYAL BANK OF SCOTLAND PLC, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”). Terms defined in the Credit Agreement and not otherwise defined herein
are used herein with the meanings so defined.

1. I am the duly elected, qualified and acting [Chief Financial Officer]
[Treasurer] of the Borrower.

2. I have reviewed and am familiar with the contents of this Certificate.

3. Attached hereto as Attachment 1 (the “Financial Statements”) are the
financial statements required to be delivered under Section 5.03(b) which I
certify as having been prepared in accordance with generally accepted accounting
principles consistently applied [except as set forth below] and subject to
changes resulting from year end adjustments. As of the date of this Certificate
I have no knowledge of the existence, of any condition or event which
constitutes an Unmatured Default or an Event of Default that has occurred and is
continuing[, except as set forth below].

4. Attached hereto as Attachment 2 are the computations showing compliance with
the covenant[s] set forth in Section[s] 5.04 [and 5.05] of the Credit Agreement.

IN WITNESS WHEREOF, I execute this Certificate this      day of             ,
200    .

 

CONSTELLATION ENERGY GROUP, INC. By  

 

Name:   Title:  

 

D-1



--------------------------------------------------------------------------------

Attachment 1

to Exhibit D

[Set forth Financial Statements]

 

D-2



--------------------------------------------------------------------------------

Attachment 2

to Exhibit D

The information described herein is as of                 , 200    , and
pertains to the period from                 , 200     to                 ,
200    .

[Set forth Covenant Calculation]

 

D-3



--------------------------------------------------------------------------------

EXHIBIT E

Form of Solvency Certificate

SOLVENCY CERTIFICATE

THIS SOLVENCY CERTIFICATE (this “Certificate”) is delivered to you pursuant to
Section 3.01(c) of the Amended and Restated Credit Agreement, dated as of
December 17, 2008 (the “Credit Agreement”), among CONSTELLATION ENERGY GROUP,
INC., a Maryland corporation (the “Borrower”), the lenders listed in Schedule I
thereto (together with their successors and assigns, the “Lenders”) and THE
ROYAL BANK OF SCOTLAND PLC, as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”). Terms defined in the Credit Agreement and
not otherwise defined herein are used herein with the meanings so defined.

The undersigned hereby certifies, to the best of his knowledge and belief and in
his representative capacity on behalf of the Borrower, and not in any individual
capacity, to the Administrative Agent and each Lender that, as of             
    , 20    , the Borrower is, and on and after the consummation of the
transactions contemplated by the Credit Agreement and the EDFI Transactions will
be, Solvent.

 

CONSTELLATION ENERGY GROUP, INC. By  

 

  Jonathan W. Thayer   Chief Financial Officer and Senior Vice President

 

E-1